Case 1:14-cv-02887-JLK-MEH Document 261-17 Filed 04/29/20 USDC Colorado Page 1 of
                                       28




                       Exhibit W
    Case 1:14-cv-02887-JLK-MEH Document 261-17 Filed 04/29/20 USDC Colorado Page 2 of
                                           28




                          The GEO Group, Inc.

                                  AURORAICE
                         PROCESSING CENTER


                        DETAINEE HANDBOOK
                         LOCAL SUPPLEMENT

Revised October 2013                                      Number:- - - - - - -
                                                       PL000029
Case 1:14-cv-02887-JLK-MEH Document 261-17 Filed 04/29/20 USDC Colorado Page 3 of
                                       28




                                                             PL000030
      Case 1:14-cv-02887-JLK-MEH Document 261-17 Filed 04/29/20 USDC Colorado Page 4 of
                                             28




                            ICE Detainee Handbook               SECTION 3-: CORRESPONDENCE (MAIL). VISITATION, A.NI! TELEI'HONE
                                                                                         ACCESS
                           TABLE QF CONTENTI,
                                                                 A.    Correspondence {Mail)                                 8
A.   Introduction/Mission/Purpose                                B.    Special Correspondence                                8
                                                          2
B.   Facility Address, Telephone Number, and Directions          C.    Indigent detainees                                    8
                                                          2
C.   Rights and Responsibilities                          3
                                                                 D.    Incoming Mail                                         9
                                                                 E.    Non - Legal Mail                                      9
                                                                 F.    Legal Mail                                            9
                     SECTION I - INITIAL ADMISSION
                                                                 G.    Change of Address                                     9
                                                                 H.    Limitations on Publication                            9
A.   Detainee Phone Calls - Booking                       4      I.    Outgoing Mail                                         9
B.   Booking                                              4      1.    Visitation                                            9
C.   Classification                                       4      K.    Contact Visitation                                    10
D.   Housing and Uniforms                                 4      L.    Telephone Access                                      11
E.   Aurora Detention Center - JD                         4      M.    Unused Phone Time                                     12
F.   Property you may Take to the Donn                    5
G.   Personal Property Storage                            5   SECTION 4 - DETAINEE SERVICES
H.   Money!Property Release                               5
I.   Release of Funds                                     5      A.    Recreation                                            12
J.   Filling Claims                                       5      B.    Television                                            12
K.   Property Left Upon Discharge'Transfer                5      C.    Smoking Policy                                        13
L.   Items Left for Detainees                             5      D.    Education                                             13
M.   Return of your Money                                 6      E.    Food Service                                          12
N.   Money Transactions                                   6      F.    Religious Diets                                       13
0.   Orientation Video                                    6      G.    Health Care                                           13
P.   Pro Bono hnmigration Law Video                       6      H.    Sick Call                                             13
Q.   Detainee Work Program {Voluntary)                    6      I.    Staff Assistance                                      14
R.   Detainee Dress Code                                  6      J.    Health Assessment                                     14
                                                                 K.    Medical Requests                                      14
      SECTION 2- ACCESS TO COURT, ICE AND LAW LIBRARY            L.    Personal Medication                                   14
                                                                 M.    Eye Care                                              13
A.   Immigration I.aw Library Material                    6      N.    Facility Prescribed Medication                        13
B.   Hours of Access                                      7      0.    Refusing Medical Treatment                            14
C.   Replacing Damaged Materials                          7      P.    Communicable Disease Guidelines                       15
D.   Supervision                                          7      Q.    Medical Diets                                         15
E.   Updating Legal Materials                             7       R.   Barbering Services                                    15
F.   Request for Additional Legal Materials               7     . S.   Laundry Service                                       14
G.   Photocopying of Legal Documents                      7       T.   Religious Services                                    15
H.   Illiterate and Non-English Speaking Detainees        7       U.   Detainee Library Services                             16
I.   Detainee Retention of Persom;J Legal Materials       7      V.    Commissary                                            16
J.   Law Library Access for Segregation/SMU               7      w.    Maniage Request                                       16
K.   Attorney Visitation                                  8
L    Requests to Immigration and Courts                   8                                 SECTIONS-SANITATION
M.   Legal Communication                                  8
N.   Retaliation Prohibited                               8      A.    Personal Hygiene                                      16
0.   Notary Public                                        8      B.    Living Area/Bed Assignments                           16
P.   Envelopes and Stamps for Legal Documents             8      C.    Housing Unit Sanitation                               17
                                                                 D.    Day Space                                             17

                                                                                  SECTION 6 - GRIEVANCE PROCEDURES

                                                                 A.    Filing a Grievance                                    17
                                                                        PL000031                                                  1
          Case 1:14-cv-02887-JLK-MEH Document 261-17 Filed 04/29/20 USDC Colorado Page 5 of
                                                 28




             SECTION 7       DETAINEE & STAFF SAFETY & SECURITY                                     A copy of this supplement will be issued to each detainee upon intake, and certain sections are
                                                                                                    posted on the bulletin boards in each housing unit. All detainees are required to acknowledge,
    A.  Personal Safety                                                                   18        by signature, receipt of this supplement.
    B.  Attempted Escapes                                                                 18
    C.  Commission of a Crime                                                             18        The infonnation contained in this supplement applies to all detainees and is intended to ensure
    D.  Destruction of Property                                                           18        your safety and the safety of staff, decent living conditions, fair treatment, and the protection of
    E.. Official Counts                                                                   19        your rights. It is the policy of this facility that no individual be discriminated against because
    F. Contraband                                                                         19        of age, sex, sexual orientation, race, color, creed, religion, physical challenges (handicap),
    G. Authorized Items                                                                   19        National origin or political beliefs.
    H. Prison Rape Elimination Video                                                      19
    I.  Sexual Assault                                                                    19        The detention staff is charged with the responsibility of maintaining your safety and security,
    J.  Report all Assaults                                                               19        to provide an appropriate professional response to your needs and to maintain the safe and
    K. Definitions of Sexual Assault Detainee on Detainee                                 20        orderly running of the facility. The stafti'detainee relationship is very important to everyone's
    L. Definitions of Sexual Assault Staff on Detainee                                    20        well being, and each detainee has an important role in maintaining and improving this
    M. Prohibited Acts                                                                    20        relationship.
    N.  Detention as a Safe Environment                                                   20
    0. Avoiding Sexual Assault                                                            20                    FAClLITY ADDRESS. TELEPHONE NUMBER & DIRECTIONS
    P. The Emotional Consequences of Sexual Assault                                       21
                                                                                                                                 AURORA DETENTION CENTER
          SECTION 8       DISCIPLINARY PROCEDURE/PROHIBITED ACTS                                                                    3130 N. OAKLAND STRET
                                                                                                                                 AURORA, COLORADO 80010-1525
     A.   Investigation                                                                    21                                      303-361-6612 or 303-739-8700
     B.   Unit Disciplinary Committee (UDC)                                                21
     C.   Institutional Disciplinary Panel (IDP)                                           22
     D.   Staff Representation                                                             22                                               ICE/ERO
     E.   Postponement of Disciplinary Proceedings                                         22                                      3130 N. OAKLAND STREET
     F.   Duration of Punishment                                                           22                                    AURORA, COLORADO 80010-1525
     G.   Documents                                                                        23
     H.   Confidi:.ntial Information                                                       23                                                DIRECTIONS:
     I.   Disciplinary Severity Scale & Prohibited Acts                                    23
     J.   Appeal Procedures                                                                26
                                                                                                    11,e Aurora Detention Center is located 1.1 miles south of I-70 and 1.4 miles north of Colfax
     K.   Administrative Segregation Order                                                 26
                                                                                                    Avenue.

                                                                                                    Exit 1-70 onto Peoria Street, south, go approximately 1.1 miles to East 301h Avenue, tum right
                                INTRODUCTION/MISSION
                                                                                                    (west) on 301h Avenue and proceed approximately 1 block. Tum right onto North Oakland
                                                                                                    Street. The facility will be on the right side of the street. Parking for visitors (i.e. family or
The Aurora Detention Center is a private detention facility operating under a contract with the
United States Immigration and Customs Enforcement. (I.C.E). the mission of this facility is to      mends) is available on 301h Avenue orN. Oakland Avenue.
provide a safe, clean, and sanitary environment for detainees waiting processing of their
administrative hearings and the staff who work here.                                                If traveling north on Peoria Street, go to East 301h Avenue, tum left (west), and go
                                                                                                    approximately l block. The distance from Colfax and Peoria streets is approximately 1.4
This supplement, with rules and regulations contained herein, is adopted and enacted by the         miles.
Aurora Detention Center Administration pursuant to written guidelines, laws, rules and
regulations. Please read it carefully. If you have any questions concerning any aspect of this       It is imperative that you notify your family, friends or anyone who might visit, provide you
handbook, please contact a staff member for clarification.                                           money or want to leave a telephone number message, of your name and A-number. GEO staff
                                                                                                     is not responsible for any fonn of miscommunication resulting from an incomplete detainee's
The purpose of this supplement is to explain the specific rules, regulations, policies and           name or inaccurate A-number. GEO staff cannot provide you're A# over the telephone to
procedures that must be followed by detainees while in custody at this facility. The                 those that request it.
supplement will also help provide you with a general overview of the programs, rules,
regulations, and services of the facility. You will be held accountable for your actions while in
custody at this facility. Therefore, it is each detainee's responsibility to become familiar with
the contents of this supplement.
                                                                                                              PL000032                                                                                   2
              Case 1:14-cv-02887-JLK-MEH Document 261-17 Filed 04/29/20 USDC Colorado Page 6 of
                                                     28



RIGHTS AND RESPONSIBILITIES                                                                         You have the right to reading material for educational purposes and for your own enjoyment.

You have the right to expect that as a human being all personnel will treat you respectfully,       It is your responsibility to seek out and use materials for your benefit, without depriving others
impartially, fairly, and humanely.                                                                  of the same benefit.

You have the right to participate in educational classes, vocational training, and work as far as   You have the right to use the law library reference materials to help you resolve legal
resources are available and in keeping with your interests, needs, custody status, physical and     problems. You also have the right to receive help when it is available through a legal
mental health condition and abilities.                                                              assistance program.

You have the responsibility to take advantage of activities that may help you live a successful     It is your responsibility to use these resources according to the prescribed procedures and
and law-abiding life here in this facility, as well as when you return to the community. You        schedules, and to respect the rights of others to use the materials.
will be expected to follow the regulations governing these activities.
                                                                                                    You have the right to an administrative hearing before an Immigration Judge to detennine your
You have the right to be infonned of the rules, regulations, procedures and schedules of the        status in the United States.
facility that affect you.
                                                                                                    You have the responsibility to seek methods of payments for your bond.
You have a responsibility to know and abide by the rules, regulations, procedures and
schedules of the facility.                                                                          You have the right to apply for political asylum if you believe that you will be persecuted
                                                                                                    because of your race, religion, nationality, membership in a social group or political opinion.
You have the responsibility to treat others, both employees and detainees, in the same manner.
                                                                                                    You have the responsibility to prepare and submit the proper form accurately.
You have the right to freedom of religious affiliations and voluntary religious worship.
                                                                                                    You have the right to receive as correspondence any material reasonably necessary to present
You have the responsibility to recognize ,md respect the voluntary rights of others in this         your legal claim..
regard.
                                                                                                    You have the responsibility to request from the Libracy Officer all special mailing envelopes.
You have the right to health care which includes nutritious meals, proper bedding and clothing,
a laundry schedule for clean bedding and clothing, an opportunity to shower regularly, proper       You have the responsibility to prepare all special mailing envelopes accurately and keeping all
ventilation for warmth and fresh air, a regular exercise period, toilet articles, and medical and   tracking numbers and receipts.
dental treatment.
                                                                                                    You have the responsibility to inform persons dropping off legal material for use in your legal
You have the responsibility to not waste food, follow laundry and shower schedules, maintain        claim of procedures and hours.
neat and clean living quarters, keep your area free of contraband, and seek medical and dental
care as you need it.                                                                                You have the right to request voluntary departure, if statutorily eligible, prior to a hearing but if
                                                                                                    you request voluntary departure you waive the right to a hearing.
You have the right to unrestricted and confidential access to courts by correspondence.
                                                                                                    It is your responsibility to inform an Immigration Officer that you request voluntary departure.
You have the responsibility to present honesty and fairly your petitions, questions, and
problems to the courts.                                                                             You have the privilege of communication. You can communicate with the consulate or
                                                                                                    diplomatic officers of the country of your nationality in the United States.
You have the right to legal counsel from an attorney of your choice by means of interviews and
correspondence at no cost to the United States Government.                                          You shall not be harassed, disciplined, punished, or otherwise retaliated against for filing a
                                                                                                    complaint or grievance.
It is your responsibility to obtain and use services of an attorney honestly and fairly.

You have the privilege to have family and fiiends visit with you in keeping with the facility
rules and regulations.

It is your responsibility to conduct yourself properly during visits, not to accept or pass
contraband, and not violate federal, state or local laws or the policies of the Aurora Detention
Center.

                                                                                                                 PL000033                                                                             3
            Case 1:14-cv-02887-JLK-MEH Document 261-17 Filed 04/29/20 USDC Colorado Page 7 of
                                                   28




SECTION l - INITIAL ADMISSION                                                                          Reclassification

PHONE CALLS DURING BOOKING                                                                             You may be reclassified any time and the classification level re-detennined; 111e fost re-
                                                                                                       assessment is completed 60 to 90 days after the date of the initial assessment. Subsequent
Upon your anival at the facility, while in intake, you will be issued a pin# card and will             reclassification assessments shall be completed at 90-120 day intervals. A special
receive a free 3 minute phone call. You will have 72 hours in which to use the free 3 minutes.         reassessment is completed within 24 hours before a detainee leaves disciplinary segregation
When you speak with family, mends and attorneys please advise them of your 'A' number and              and at any other time when additional relevant information becomes known. The officer
location (Aurora) as lthis will make it easier for them to locate you.                                 assigned to classification will respond to requests for reclassification within 72 hours. A Kite
                                                                                                       for reclassification consideration needs to be addressed to the Classification Officer.
BOOKING
                                                                                                       Any detainee may be reclassified to High if the behavior and threat to the facility, other
                                                                                                       detainees, and personnel is articulated.
You are required to amswer questions designed to identify individual characteristics and to aid
the facility staff in your proper classification into the institution during the booking process. In
addition, you will be photographed. Other information pertaining to you may also be gathered           Detainees classified at Medium who exhibit acceptable institutional behavior may be reviewed
during the booking process.                                                                            and reclassified to Low. (Detainee must be in custody for a minimum of 60 days before
                                                                                                       reclassification.)
You will be screened for medical problems. It is important that you answer all questions
truthfully and accurately.                                                                             Classification Appeal

During the screening process, you may sign a "Consent to Refuse Medical Treatment." as you             All new anivals classified as level two or three may appeal their classification decision through
have the right to refuse medical treatment at any time.                                                the detainee grievance system. All such appeals will be directed to, investigated, and
                                                                                                       reconsidered by Classification.
You will be infonned of the procedure to follow in order to obtain subsequent medical
attention. If you have a medical problem and do not know what the procedure is.ask a                   HOUSING AND UNIFORMS
detention officer or other staff member.
                                                                                                       You will be placed in Jiving quarters based upon your present classification. Female detainees
CLASSIFICATIOJS:                                                                                       will be detained in a housing unit separate from males.

                                                                                                       Housing units for females are dormitory style which provides separate areas for sleeping,
Classification Information
                                                                                                       activities, restrooms, and showers. Housing units for males are cells that house four or eight
                                                                                                       detainees with a sink and toilet inside each cell. A separate area for showering and activities is
Staff shall use the most reliable, objective information during the classification process.
"Objective" infonnation refers to facts, i.e.., current offense, past offenses, escapes,               available in each unit.
institutional disciplinary history, violent episodes/incidents, medical information or a history of
victimization, etc.                                                                                    Following the booking process, you will be issued clothing consisting of2 uniforms, 5 pair of
                                                                                                       undergarments, l gym shirt, I pair of shorts, I pair of shower shoes, tennis shoes, two sheets, 1
                                                                                                       pillow case, l blanket, 1 towel, I toothbrush, toothpaste, soap, hand lotion, comb, and
Classification Levels and Housing Assignments
                                                                                                       headphones for the televisions. Long sleeve shirts will be provided from October to April.
You will be housed according to your classification level.
                                                                                                        Female detainees will be provided 3 bras, and necessary feminine hygiene items in addition to
                                                                                                       the above. lt is your responsibility to wear the uniform as directed by staff, which includes
Classification Levels
                                                                                                       wearing a Wristband.
      a.    Low Custody- may include detainees with minor criminal records and nonviolent
                                                                                                       The classification process detennincs the appropriate level of custody for each detainee. Once
            felonies
                                                                                                       this is established, staff can issue the detainee clothing and wristband in the appropriate color
                                                                                                       for his or her classification period.
      b.    Medium Custody- includes detainees with criminal records violent felonies
                                                                                                        Dark Red - High Custody
      c.    High Custody- includes detainees with serious offense history, escape history,
                                                                                                        Bright Orange - Medium Custody
            pattern of assaults and/or serious institutional disciplinary convictions
                                                                                                        Dark Blue - Low Custody



                                                                                                                   PL000034                                                                               4
             Case 1:14-cv-02887-JLK-MEH Document 261-17 Filed 04/29/20 USDC Colorado Page 8 of
                                                    28



AURORA DETENTION CENTER - ID                                                                       MONEY/PROPERTY RELEASE

All detainees will be issued a facility Identification Wristband. "The wristband must remain on    You may release all of your property, including your keys and/or money to someone in the
his or her wrist until removed by an officer, and that disregarding this requirement could lead    community that you designate in writing. To release your property, a Property Release Form
to disciplinary action" Your Identification Wristband provides you access to certain serv:ices,    must be filled out and signed by you. A Property Release Form may be obtained upon request
i.e.., commissary, library, medical services. Ifyou lose, damage or destroy your Identification    from the housing unit officer assigned to your housing unit.
Wristband it is your responsibility to contact a housing unit offrcer and notify them that you
need a replacemenL You may be required to pay for the replacement of your                          The person receiving your property must provide the following information: If the person
Identification Wristband.                                                                          does not have the following information, your property will not be released to them. It is your
                                                                                                   responsibility to advise the party picking up your property that this information is
PROPERTY YOU MAY TAKE TO THE HOUSING UNIT
                                                                                                   required.

The following is a list of property that you may take into the housing unit:
                                                                                                         •     Name
                                                                                                         •     Address
      •    Legal documents and papers, including property receipts
                                                                                                         •     Date of Birth
      •    Family pictures (not to exceed 10) measuring 5"x7'' or smaller                                •     Official/Valid Picture ID or verifiable identification
      •    l pair of prescription glasses -regular (no sunglasses)
           Dentures - upper, lower or both plates                                                  RELEASE OF FUNDS FOR OUTSIDE PURCHASES, FEES, AND OTHER SERVICES
      •    Personal address book or pages
      •    Wedding band- plain, no stones                                                          Detainees will use a Property Release Form in conjunction with a Detainee Request Form to
      •    Religious and secular reading material (softbound)                                      request detainee withdrawals from their account The detainee accounts clerk or designee will
      •    Small religious item, i.e. religious medallion                                          review the request for proper approval and completeness also verifying the detainee name and
           Materials authorized in writing by the Chief of Security                                A number issued. The release form must be signed by the detainee and the housing unit
                                                                                                   officer.
PERSONAL PROPERTY STORAGE
                                                                                                   PROPERTY LEFT UPON DISCHARGE/TRANSFER
To protect the property of all detainees, you are not permitted access to your stored personal
property except when your requests have been approved by the Intake Officer to obtain legal        You are required to either take your property with you or make prior arrangements for transfer
paper work only. You may have access to pictures, cards, papers, or other items approved by        or disposal of it when you discharge from this facility.
staff out of your wallet or purse, during the admission process, while in the Intake area;
however, once you sign surrendering your property to the property section, you lose this           ff you leave property, a written notice will be sent certified mail to the last known address you
option.                                                                                            provided, notifying you that your property has been considered abandoned and that you have
                                                                                                   30 days to make arrangements to contact Immigration and Customs F.nforcement to claim your
No alcoholic beverages tobacco products or perishable food items will be stored or permitted       property. If there is no claim, the property will be vested in the U.S. Government and
in this facility. For safety reasons. matches cigarette lighters tobacco products and other        Immigration and Customs Enforcement shall direct its disposal.
disposable safety hazards will not be stored in this facility. Such items will be disposed of
after you are placed into the facility population.                                                 ITEMS LEFT FOR DETAINEES

All detainee requests for property must be pre-approved by ICE. The ICE pre-approved               The Q!ll'. items that may be brought to the facility for you are:
clothing requests may be brought to the facility for detainees but the combined total weight of
what you already have in intake property storage and what is being brought/sent in cannot                     ICE pre-approved clothing request (40 lbs. total) only in the event of deportation
exceed 40 lbs. The 40 lbs. is the maximum amount of weight a detainee can have of property               •    Money for detainees will only be accepted Monday-Friday from l :30-2:30 p.m.
and clothing. All property must fit in the 14"x 14" x 19" size property box or equivalent size                Legal documents may be left for detainees, staff will inspect the documents for
suit case but nothing larger. The property being dropped off for detainees should be clothing                 contraband but will not read the documents.
only. No valuables allowed, i.e. no jewelty, computers, cell phones, etc.
We encourage family and friends to bring the property already boxed up, but not sealed, so it      Money that is received at this facility will be credited to your account. If someone leaves
can be inspected and inventoried before h's accepted, although clothing may be mailed in as        money for you at the facility, a receipt will be written and a copy given to you. No personal
well Detainee visitors may bring authorized property on Sunday, Monday, Tuesday and                checks will be accepted at the facility.
Thursday's from 09:00 a.m. to 7:00 p.m. All property must have prior approval from ICE and
the front lobby officer must have the authorization via kite before accepting any property, This   Deposits on your account must be in the form of U.S. currency, Postal or Western Union
is a one-time request only.                                                                        money orders, cashier's checks, or checks payable to you from a local, Stale or Federal agency.

                                                                                                                PL000035                                                                           5
            Case 1:14-cv-02887-JLK-MEH Document 261-17 Filed 04/29/20 USDC Colorado Page 9 of
                                                   28




                                                                                                   DETAINEE WORK PROGRAM <VOLUNTARY}
RETURN OF YOUR MONEY
                                                                                                   The center utilizes detainees to perform such functions as painting, food services, laundry
Upon discharge or transfer from this facility, all money remaining on your account will be         se1vices, barbershop and sanitation.
returned to you.
                                                                                                   All work is done on a voluntary basis, except that work which is customarily required for
NOTE: lf the facility is unable to return your property to you due to loss, theft, or              cleaning yow· living area.
misplacement, and for which you have a legitimate property receipt, the facility staff will
reimburse you for the missing personal property, money and/or valuables. ln the event this         TI1e Classification Otlicer selects and assigns workers to job vacancies. Your classification
situation occurs, you must fill out a Property Claim Form and provide a copy of your receipt(s)    level, criminal history, escape history and medical status will be used to determine if you are
with.the fom1.                                                                                     eligible to work and if eligible, the type of work assignment for which you are eligible.

PROCEDURES FOR FILING A CLAIM FOR LOST OR DAMAGED PROPERTY                                         You may be removed from a work detail for such causes as:

If property is missing or damaged a Property Claim Form or 1-387 will be provided to the
detainee and will be thoroughly investigated. A detainee being transferred, released, or
                                                                                                        •     Disruptive behavior, threats to security, etc .

removed from the country with a property claim shall be allowed to initiate the claim before            •     Unsatisfactory job perfom1ance
                                                                                                              Infraction of a facility rule, regulation or policy, leading to removal from a work
leaYing the facility. The facility administrator shall forward the result of the claim to the
                                                                                                              detail as a sanction imposed by a disciplinary proceeding tlJIDugh the Institutional
claimant's forwarding address (provided upon admission or in conjunction with the claim).
                                                                                                              Disciplinary Panel (IDP) or Unit Disciplinary Committee (UDC)
                                                                                                              Physical inability to perform all functions required by the job, whether because of a
MONEY TRANSACTIONS
                                                                                                              lack of strength or a medical condition.
                                                                                                              You may be removed from a work detail to prevent future injuries.
There \\ill be no financial transaction between detainees unless approved by the Warden. You
must be a verified rrlative or spouse in order to be considered for a transfer of money between    You will receive an orientation to your job assignment by your job supervisor. You will be
detainees. If you meet the criteria, you must submit a written request to the Warden that          asked to sign a statement that you have received the orientation and that you understand the job
provides sufficient information (reason for the request and supporting information).               requirements. If you refuse to sign the statement, you will be removed from the job
                                                                                                   assignment.
You are not allowed to have any money in your possession while in the facility i.e. cash, coins,
checks or money orders.                                                                            lfyou are injured on your job assigrunent, you are to immediately report the injury to your
                                                                                                   detail supervisor.
ORIENTATION VIDEO
                                                                                                   Depending cin the jobs, you arc required to wear the proper uniform and/or safety related
The facility will show you an orientation video in the Intake area during your initial             equipment as told to you by your supervisor.
processing.
                                                                                                   DETAINEE DRESS CODE
PRO BONO IMMIGRATIONLAWVllDEO
                                                                                                   You .are required to have your full uniform on whenever you are outside your housing unit
You will be shown a legal video provided by the American Immigration Lawyers Association           when going to court, visitation, and church services etc, except to recreation at which time a
during your initial processing. In addition, you may request these immigration law materials       t-shirt and shorts will be allowed. When you are inside the housing unit, you are also required
anytime in the future, by using the packet request form available to you in tbe housing unit or    to put on your t-shirt, pants or shorts and shoes in the dayroom area.
Law Library. The list of detainees who will view the Pro Bono presentation is compiled by the
court. lfyou want to be placed on the list, submit a detainee request to the Programs              SECTION II
Coordinator.
                                                                                                   ACCESS TO COURT AND LAW LIBRARY
 A list of Pro Bono legal services is located on the bulletin board and the Talton
 Communication poster in the housing unit.                                                         IMMIGRATION LAW LIBRARY MATERIAL

                                                                                                   The Jaw library is available for detainee use. If you would like to go to the law library fill out a
                                                                                                   detainee request form (kite).

                                                                                                    In addition to the computers, detainee handbooks, law dictionaries, legal research guides and
                                                                                                    writing materials are also available. The computers are for legal work only.
                                                                                                               PL000036                                                                               6
               Case 1:14-cv-02887-JLK-MEH Document 261-17 Filed 04/29/20 USDC Colorado Page 10
                                                    of 28



LOCATION AND HOURS OF ACCESS                                                                                    records and at least one copy for your personal use will determine the number of
                                                                                                                photocopies required.
The law library is located in the North West hall way of the facility.
                                                                                                    ILLITERATE AND NON-ENGLISH SPEAKING DETAINEES
The facility law library can be accessed Monday- Friday from 7:30am- lO pm with the
exception of count times and religious services. This will enable all detainees regardless of       Unrepresented illiterate and non-English speaking detainees who wish to pursue a legal claim
housing or classification to utilize.the law library on.a                                           related to their immigration proceedings or their detention will be provided with access to a set
                                                                                                    ofEnglish language law books and Language Line Service for limited English proficient
                                                                                                    detainees. Assistance will be provided as follows:                                 ·

You will not be required to lose your recreation time in ordertousethe.lawlibraty;                              Detainees will be assisted in the use of the law library and the drafting oflegal
                                                                                                                documents from other detairi~es who have appropriate language and reading/writing
REPLACJNGDAMAGED MATERIALS                                                                                      abilities.
                                                                                                          •     Assistance in contacting pro bono legal-assistance organizations from the
A list of law library holdings is posted in the library, The Law Li,brary Officer is responsible                Immigration and Customs Enforcement-provided list. TlzePro Bono list l~ posted
for the law library and will inspect the jaw Jibrary documents at least.weekly for missing or                   on the bulletin boards in all housing units.
damaged materials. You are.encouraged to report missing or damaged materials. Damaged or
missing materials will be promptly ordered and replaced.                                  ·         DETAINEE RETENTION OF PERSONAL LEGAL MATERIALS

SUPERVISION                                                                                         Detainees are permitted to retain all legal materials in both general population and
                                                                                                    Segregation!SMU provided such material does not create a safety, security or sanitation
The library staff will monitor your .use of legal materials to prevent misuse, damage or            hazard. Detainees with excess legal material will .be required to place such material in personal
destroying of legal materials and/or equipment You are not permitted to mutilate tit' destroy       property. storage. 1f you wish to access· the excess legal material, you must provide a request to
legal materials, equipment orto remove legal material or supplies :from the .law library.           the Chief6fSecuiity   fot the specific material you tieed t~ access. Your requestwill be
                                                                                                    answered within 24 hours.after tlie request is made, during designated hours, unless
UPDATING.LEGAL MATERIALS                                                                            docuinented'security concerns preclude .action within tlifa time frame.

This faciiity provides detainees with access 10 l.aw ¢aterials using Lexis~Ne.icis, a web-based     Detainees are allowed to utilize an electronic storage device provided by the library to save
research database that. provides up~to-date access to legal IJ1llterials .in.electronic fonnat.     their legal documents. It will be kept in a locked cabfoet in the libr;i.ty and they are not allowed
                                                                                                    in the·housing unit, but will be transferred to a disk given to the detainee upon his or her
                                                                                                    departure froin facility. At no time should information be saved on the library hard drive of the
This facility .subscribes to a law.Jibraiy updating service. Out-ofdate µiaterials will be
                                                                                                    computers. On a daily basis, all computers are checked and cleared of any information not
disposed of when replaced by new material. .Tmmigrati<:,n and Customs Enforcement will acid
                                                                                                    authoozed at the .closing of the libra
information on significant.statutory and regulatory changes regarding detention and
deportation or'aliens in a timely manner, and will provide initial copies to the facility.                                                                                                           J~
REQUEST FOR ADDITIONAL.LEGAL MATERIALS
                                                                                                    LAW LIBRARY ACCESS FOR SEGREGATION/SPECIAL MANAGEMENT UNlT
If you require additional legal material(s) not available.in the facility, you need to make a
request in writing to'the Program Coordinator, Requests:for copies of court decisions will
                                                                                                    Law library access for detainees housed in SEG/SMU is provided as follows:
normally be available within three{3) business days. If you are making unnecessary requests
for material not contained in the law library, the Administration will consult with Imrriigratfon        •     SMU - Detainees housed in Administrative Segregation have the same law library
and Customs Enforcement staff to determine appropriate action.                                                 access as·tbe general population, consistent with security. Detainees segregated for
                                                                                                               protection may be required to use the law library sepatatety from other detainees, or
PHOTOCOPYING OF LEGAL DOCUMENTS                                                                                where feasible, have legal materiar brought to them. The level of law library
                                                                                                               supervision provided will be based on an individual's behavior, attitude, custody
                                                                                                               level, separation needs or'other security concerns.
You can obtain photocopies oflegal materials when such copies are reasonable and necessary
for a legal proceeding. You need to request these copies using.a "kite" and state the number of          •     Disciplinary Segregation - Detainees housed in disciplinary segregaiion will be
copies you need.                                                                                               afforded the same legal access as the general population, 1mless security concerns
                                                                                                               require limitations. Access wil!be provided upon request. Violent and/or
     •     The number of copies made of documents to be filed with a particular court,                         uncooperative detainees will be temporarily denied access to the law library to
           combined by the number required for Immigration and Customs Enforcement                             maintain security, ·until sucl1 time as their behavior and attitude warrants resumed



                                                                                                                  PL000037                                                                            7
               Case 1:14-cv-02887-JLK-MEH Document 261-17 Filed 04/29/20 USDC Colorado Page 11
                                                    of 28



           access. In some circumstances, where feasible, legal material may be brought to           ENVELOPES AND STAMPS FOR LEGAL DOCUMENTS
           individuals in disciplinary segregation.
                                                                                                     If you are indigent, you may request envelopes from the officer assigned to your housing unit.
ATTORNEY VISITATION                                                                                  You may request stamps by submitting a Detainee Request Form (kite), along with the
                                                                                                     addressed, sealed envelopes to the Library/Mail Officer.
Legal assistants may meet with you during legal visitation hours provided that they produce a
letter of authorization from the legal representative under whose supervision they are working.      SECTION III
The letter must state that the named legal assistant is working on behalf of the supervising legal
representative. Pre-approved interpreters may accompany legal representatives and legal
                                                                                                     CORRESPONDENCE <MAIL), VISITATION, TELEPHONE
assistants on visits.
                                                                                                     ACCESSCORRESPONDENCE {MAlL)

Legal materials (lmµ.ted toha:{d;gppy,,_~~Jlll'!&.l.~';;p,p:~J~qpnfo;media) may be provided to you   Mail can be sent to you at this address:
during a legal visit. Staff will inspect the material for contraband, but will not read the
material.
                                                                                                     You're Name
                                                                                                     You're A Number
Legal visits authorized hours are from 8am to 9 pm, seven days per week.                             Aurora Detention Center
                                                                                                     3130 N. Oakland Street Aurora, Colorado 80010
REQUESTS FOR INFORMATION FROM IMMIGRATJlON AND CUSTOMS                                               Advise your correspondents to also address any special delivery, FedEx, UPS packets in
ENFORCEMENT OR THE COURT                                                                             this manner. If not there is a possibility that the mail could be returned due to a lack of a
                                                                                                     sufficient address or detainee Information.
If you wish to contact Immigration and Customs Enforcement or court, you will need to submit
a completed Detainee Request Form (kite) to request a service or information from the                SPECIAL CORRESPONDENCE
Immigration and Customs Enforcement. Each kite requires your name "A" number, housing
unit, the date and your signature. Print clearly on the Kite and submit one Kite for each            Special correspondence is defined as correspondence sent to or received from private attorneys
request. Questions about Court or for Immigration and Customs Enforcement should be                  and legal representatives, government attorneys, judges, courts, embassies and consulates, the
addressed to Immigration and Customs Enforcement, and1or Court, whichever is applicable, on          President and Vice President of the U.S., members of the U.S. Congress, the U.S. Department
the Kite. Place the kite in the mailbox labeled "ICE".                                               of Justice (including the Immigration and Customs Enforcement and the Office of the Inspector
                                                                                                     General), the U.S. Public Health Service, administrators of grievance systems, and
LEGAL COMMUNICATION                                                                                  representatives of the news media. Correspondence will be treated as special only: if the
                                                                                                     sender-for incoming correspondence or the addressee - for outgoing correspondence - the title
Mail service, attorney visitation and telephone calls are the primary means of access to legal       and office are CLEARLY identified on the envelope and the correspondence is labeled
representation and the courts. Interpretive services for essential communication to GEO, ICE         "Special". It is your responsibility to inform senders of special mail of this LABELING
and Courts will be provided upon request by submitting a Detainee Request Form (Kite).               REQUIREMENT.

Legal documents will be accepted seven days a week during the l1ours of I pm and 5pm.                Packages may not be sent or received without advance arrangement approved by the Warden
                                                                                                     or designee. You must submit a Detainee Request Form (kite) for approval to the Chief of
RETALIATION PROHIBITED                                                                               Security.

You have the right to present to the Court any legal issue regarding your immigration                Postage stamps may be purchased through the commissary.
proceedings, basis for your detention, or the conditions of your confmement.
                                                                                                     If you need writing implements, paper and/or envelopes, you may request these materials from
You will not be subjected to reprisals or penalties because of a decision to seek judicial relief    the officer assigned to your housing unit.
on any matter, including the legality of your confmemcnt; the legality of conditions or
treatment while under detention or an issue relating to your immigration proceedings; or an
allegation that the government is denying you rights protected by law.

NOTARY PUBLIC

A notary public is on-site for your assistance. lf you need a document notarized, submit a
Detainee Request Form (kite) to your housing unit officer. 11iere is no charge for this service.
Documents to be notarized are limited to commercial or household related matters only. The
facility has several notary publics in the facility who are available to assist you.
                                                                                                                   PL000038                                                                           8
                Case 1:14-cv-02887-JLK-MEH Document 261-17 Filed 04/29/20 USDC Colorado Page 12
                                                     of 28



INDIGENT DETAINEES                                                                                   lt is your responsibility to have excess material placed into your property storage. Excess
                                                                                                     items, with the exception oflegal papers and personal coffespondence, will be confiscated as
If you are indigent ($15.00 or less consistently on your account for a period of seven (7) days      contraband and will be disposed of as the Warden deems appropriate. Legal papers and
or more), you will be permitted to mail the following:                                               personal correspondence will be placed in your locker for safe storage.

l.   An unlimited amount of special correspondence or legal mail within reason.                      Subscriptions to publications, magazines and catalogs are not allowed. The facility subscJibes
2.   Three (3) pieces for general correspondence upon request                                        to certain magazines that are available to you in the leisure library. Books must be requested in
                                                                                                     advance ,·ia a ''Request to Receive a Package or Property" form. The title(s) of the book(s)
Indigent postage in all cases is·generally limited to letters of one ow1ce or less. but.exceptions   must appear on the "Request" form. Books must come directly from the publisher or an
mav be made for mecial correspondence and may be made in compelling circumstances for                authorized bookstore/ outlet.
                                          You must submit a "kite" with the correspondence you
                                                                                                     OUTGOING MAJL

INCOMING MAIL                                                                                        All outgoing mail must be placed into ENVELOPES, SEALED, with the proper postage
                                                                                                     affixed, and placed in the designated mailboxes. All mail picked up by 9:00 a.m. will be sent
NON- LEGAL MAIL                                                                                      out the same day. If for any reason your outgoing mail is not sent, you will be informed and the
                                                                                                     reason why .it was not sent will be provided to you. There is no limit on the number of letters
All incoming mail will be opened, inspecled and/or read for .contraband. if necessary, in your       you may send out.
presence by staff. Non-legal mail will be (ead when the facility personnel have reason to
believe that said mail might present a threat to the facility's secure ororderly operation,          All outgoing mail must have a return address with your name; you're a number and the
endanger the recipient or the public or might facilitate criminal activity, such as containing       complete address of the facility clearly written on the envelope.
infom1ation related to an escape.attempt or otherUJegal activity: If, for any reason, your
con-espondence is withheld, you shall be informed in writing of thereason·such action has
been necessary. Incoming mail will be <listributed on the <lay it is delivered by the postal
service. Packages will be inventoried and inspected within 48 hours of delivery.

LEGAL MAIL

Incoming legal mail and special correspondence will be opened and inspected for contraband
                                                                                                     VISITATION
in your presence by staff unless waived in writing; however, legal mail .shall not be read or
withheld from you. This is inclusive ofletters from the. courts, counsel, officials of the
                                                                                                     Mil!i!~iai'~:65t~u~));{Jtfugf)i_"~I{tidone by unit. Visitors must have valid and verifiable
conftriing authority, othet govemmentofficials, and administrators of grievance systems and
                                                                                                     identification - a government issued photo identification card. A responsible adult must
members of the Parole Authority. It is your responsibilitv to advise thesimders, if they are
                                                                                                     accompany anyone under 18 years of age.
vour legal representatives or potential representatives. to clearly inark their mail as "Special
or legal" mail on tile envelope.                                                                     Visiting is as follows:

CHANGE OF ADDRESS                                                                                    Legal/Religious visits - authorized hours are from 8mn to 9pm, seven days per week. (Both
                                                                                                     shall provide proof of endorsement by the appropriate certifying body)
It is your responsibility to notify the postal service of your change of address should you be
transfen·ed or released. In most instances, mail received after you leave, will be returned to                  Monday         Tuesday      Wedne~day       1:hul'Sd;ty     Friday        Saturday        Sunday
sender.                                                                                                         Lwies           Martes       ~liercoles     Mien'oles       Viernes        Sab'ado       Domhiio
                                                                                                     A         None            0700l1300   None             None          0700cl300      0700-1300       None
                                                                                                     Units
LIMITATIONS ON POSSESSION OF PUBLICATIONS
                                                                                                     Bl&:2     0700-1300       None        None             0700-1300     None           None            0700-1300
                                                                                                     Uillfa
You are limited to the following number of items in your possession at any one time from the
                                                                                                     B3&4      None            1500-2100   None             1500-2100     None           None            1500-2100
leisure library:
                                                                                                     Units
                                                                                                     DUnlt     15Q0s!800       Norie       1500-1800        None          None           l800-2200       Non<l
           a.         Three (3) books- hard/soft cover
                                                                                                     SHU       None            None        0700-0900        None          1330°153()     1330-1530       None
           b.         Two (2) magazines
           c.         One Bible, Koran, or similar religious.publications
           d.         Other items approved by the Warden or designee


                                                                                                                                                                                                     9
                                                                                                                 PL000039
              Case 1:14-cv-02887-JLK-MEH Document 261-17 Filed 04/29/20 USDC Colorado Page 13
                                                   of 28




A detainee can only have one social v i s i t ~ for example if a detainee has a visit in               Male Visitors Age 12 and Older
the early evening, be/she cannot have another visit, later in the evening on tltat same
visiting day.                                                                                                     Shorts shall cover customarily covered areas of the anatomy, including the buttocks,
                                                                                                                  and crotch area when standing and/or sitting, Shorts no higher than mid-thigh
VISITING BETWEEN DETAINEES                                                                                        comply. Short-shorts.jogging shorts, cut-offs, and other obviously inappropriate
                                                                                                                  short garments are prolubited.
All visits between persons detained must have prior approval of both the Warden and the                           Shirts shall be worn at all times. Muscle shirts, bare midriff shirts and sleeveless
Immigration and Customs Enforcement staff. You must submit a "Kite" to the hnmigration                            shirts are prohibited.
and Customs Enforcement staff, requesting visitation and provide supporting documentation of                •     Shoes shall be worn at all times.
your relationship with the person for which the visiting has been requested. Immigration and                •     Gang ''colors: and other gang displays are prohibited.
Customs Enforcement will confer with the Warden and you will be advised of the decision in a
reasonable period of time.                                                                             CONTACT VISITS

VISITING RESTRICTIONS                                                                                  All requests for contact visits are to be submitted in writing via detainee request form.
                                                                                                       A contact visit is defined as a 30 minute visit between a detainee and any visitor, including
     •     All social visits are Non-contact visits.                                                   infants and children, where limited physical contact is allowed. Limited contact may include a
           If your visitors appear to be under the influence of alcohol/drugs, the Shift               brief embrace at the beginning, and upon completion of the visit.
           Supervisor will be notified and the visit will be tenninated.
     •     A maximum of2 visitors at a time (small children not included).                             CONDUCT DURING VISITATION
     •     All visitors are subject to search.
     •     Visitors are not allowed to pass or attempt to pass any item to you.                             a.    All conduct by both detainees and visitors shall be quiet and orderly.
           Children must be under control at all times.                                                     b.    Detainees and visitors shall remain in an upright position.
                                                                                                            c.    Detainees will be seated across from all adult visitors without physically touching
     •     Visitors are not allowed to chew gum in the facility.
                                                                                                                  their adult visitors, but may hold their own children.
     •     Visitors are not allowed to carry any items into the visiting area.
      •    If contraband is found on your visitors, such as drugs, alcohol, weapons, they will         The following conduct shall be prohibited:
           be subject to prosecution under CRS-l 8-8-20 l and 18-8-204.
                                                                                                            •    Exposure of genitals or breasts;
      •    TI1e Chief of Security must approve additional visitation time.                                  •    Lying on the floor or ground, upon seats or tables or under tables or attempting lo
                                                                                                                 conceal the visitor and/or detainee from staff;
VISITING RULES
                                                                                                            •    Touching any genital area, breast or buttocks, under or over clothing;
                                                                                                            •     Use of profanity, making loud noises, disturbing other detainees or visitors, creating
It is your responsibility to advise your visitors to follow tl1e visiting rules and all posted laws,
                                                                                                                 a mess or otheiwise being a nuisance in the visitation area;
rules, and regulations when they come to visit you. It is also your responsibility to follow all
of the visiting rules and regulations.
                                                                                                       Abuse of these privileges will not be tolernted and immediate suspension of a visit may occur
                                                                                                       for prolonged hugging and kissing, French kissing, or excessive displays of affection that
                                                                                                       disrupt the visiting envirorunent. The exposing of, or physical contact with. the clothed or
                                                                                                       unclothed sexual body parts of a detainee or a visitor will result in an immediate suspension of
Female Visitors Age 12 and Older                                                                       the visit and may result in denial of future visitation privileges.
            Shorts shall cover customarily covered areas of the anatomy, including the buttocks
            and crotch area, when standing and/or sitting. Shorts no higher than mid-thigh             Any disorderly conduct, which includes using hostile, vulgar, or profane language, unruly
            comply. Shmi:-shorts,jogging shorts, cut-offs, and other obviously inappropriate           behavior, engaging in activities that disrupt or disturb others, creating loud noises, creating
            short garments are prohibited.               ·                                             unsanitary conditions and which disrupts the orderly operation of the visiting room or offends
            Skirts and dresses shall extend to mid-thigh, seated.                                      others, is not permitted.
            Slits in skirts and dresses shall rise no higher then mid-thigh, seated.
            Sheer (see-through) clothing is prohibited.                                                Any attempt to circumvent the regulations outlined in policy statement may result in temporary
                                                                                                       or permanent suspension of visiting privileges or other administrative or legal remedy by the
            The top of clothing shall be no lower than the undcrann in front and back, bare
                                                                                                       Warden.
            midriffs and strapless tops, tube, and swimsuits are prohibited.
            Shoes shall be worn at all times.
                                                                                                       Upon completion of the visit, the detainee shall clean the area adequately.
            Gang ~colors"' and other gang displays are prohibited.
                                                                                                       Detainees will not be allowed to exchange any property with any of the visitors. Exchange of
                                                                                                       property may result in suspension or termination of family visits.

                                                                                                                   PL000040                                                                          10
              Case 1:14-cv-02887-JLK-MEH Document 261-17 Filed 04/29/20 USDC Colorado Page 14
                                                   of 28




Detainees are not pennitted to take any personal items into the contact visitation room other        Detainees are personally responsible for maintaining their pin card in their locker.
than issued identification card. Legal paperwork is pennitted for contact visitation with legal
representatives.                                                                                     Phone time may be purchased based on funds available - minimum purchase is $5.00. Upon
                                                                                                     arrival, you will be given tl1e opportunity to request phone time. Phone time (based on your
Detainees needing to utilize the restroom during a visit will be escorted to the adjacent            funds) is applied to your account on the first business day following your arrival. Phone time
restroom with a pat-search being conducted prior to and after the movement.                          is not posted on weekends or holidays. You may request same day phone time up to 3:45 p.m.
                                                                                                     Monday thru Friday excluding holidays. Any time requested after 3:45 p.m. on Friday will be
                                                                                                     applied on the following business day.
DETAINEE TELEPHONE ACCESS
                                                                                                     You cannot use personal phone cards - only facility purchased time may be used.
Calls to "800," "888," "m"     and any other toll free numbers are not authorized and will not be
made. The authorized "87T'prefix is the one for contacting the Consulate office and the "800"        Your family and friends can leave you a voicemail by dialing (888) 516-0115 this will cost the
prefix DJS's OIG hotline #l-800-323-8603, or a 1-800 number that is verified by staff. in            person leaving the message $1.00 for each voiccroail.
advance of the call as legal is acceptable.
                                                                                                     Your family and mends can deposit funds on your phone account from the internet visit:
Any 1-800 number that is legal and verified as legal is acceptable.                                  www.Talton.net

No three way calling is allowed.                                                                     USING THE HOUSING UNIT PHONES

Your access to telephones will be suspended at count times, in the event of an emergency, and        Collect Calls: You need to dial (I) for English or (2) for Spanish directions followed by a (0),
when it is determined by staff to be necessary to protect the good running order and security of     then the area code and phone number of the person you wish to contact Once the number has
the facility. Telephone use time is limited to up to 20 minutes per call in order to provide         been dialed, a voice prompt will ask for your name.
telephone availability for all residents. During times of high use by housing unit residents, this
rule will be enforced.                                                                               Pre-Paid Card: For instructions in English press (I) for instructions in Spanish press (2). After
                                                                                                     pushing (1) or (2) follow the voice prompted instructions.
When you receive your pin number for the phone you must set up your voice recognition. To
do that you must do the following: State your name and GEO Aurora ICE clearly - Example:             INCOMING CALLS
John Doe at GEO you will be prompted several times to repeat this statement. You must use
the same words and tone when setting up your voice and at any time you desire to make a call.        Staff will take and deliver telephone messages to you as promptly as possible. If an emergency
                                                                                                     call is received for you, the caller's name will be taken and delivered to you as soon as
HEARING OR SPEECH IMPAIRED TELEPHONE                                                                 possible. You will be pennitted to return the emergency call as soon as reasonably possible
                                                                                                     within the constraints of security and safety. If you are indigent, staff will assist you in
A portable phone for the hearing or speech impaired that complies with the American                  returning the call.
Disabilities Act is available for use if needed. Complete a Detainee Request Form (kite) if you
require this service and send it to the Program Coordinator.                                         It is your responsibility to handle your telephone calls in a responsible· manner. If it is
                                                                                                     detennined that you are abusing this privilege, for example, having someone call in false legal
PRE-PAID PHONE TIME                                                                                  calls in order to circumvent regulations and this is discovered by staff, disciplinary action may
                                                                                                     be taken against you.
Phones are available in all living areas and Intake. These phones can be used for personal
calls. You must not interfere with another detainee's telephone privilege.                           DIRECT OR FREE CALLS

Pre-paid phone time may be ordered via 4 J l # on the housing unit phones.                           The telephone service generally available to detainees at this facility is limited to pre-paid time
                                                                                                     and collects calls. The facility shall provide detainees with the ability to make direct calls in
The phone time may be used to make national and international long distance calls in addition        the following circumstances:
to being used for all local calls.
                                                                                                          •     To consular officials.
The cost of the phone time will be deducted from your personal account Local and                                Emergency calls and other types of calls where a detainee can demonstrate a
international phone call rates are posted in your living area.                                                  compelling need to make a direct call, such as a family emergency.
                                                                                                                To the local immigration courts and the Board ofhnmigration Appeals.
Phone time cannot be turned in for money. When you leave the facility you will take your                        To Federal and State courts where the detainee is or may become involved in a legal
"Talton" pin card with you.                                                                                     proceeding.
                                                                                                          •     To a government office, to obtain documents relevant to his/her immigration case.
                                                                                                                  PL000041                                                                          11
            Case 1:14-cv-02887-JLK-MEH Document 261-17 Filed 04/29/20 USDC Colorado Page 15
                                                 of 28




           Office of the Inspector General of the U.S. Dept. of Homeland Security at 1-800-
           323-8603                                                                                 Rules governing recreation are as follows:
           Legal representatives to obtain legal representation or for consultation when
           subjected to expedited removal.                                                                     Your housing unit will announce recreation.
     •     UN High Commissioner for Refugees (UNHCR) l-888-272-1913                                            Tennis shoes, shorts, and t-shirt must be worn.
                                                                                                               You will conduct yourself in an orderly fashion during recreation.
Detainees shall be provided with the ability to make direct or free calls to the following:                    No food or drink is permitted in the recreational areas.

I. Consulado de Mexico Denver                                                                       Detainees in Special Management Unit(SMU) for administrative or disciplinary reasons shall
2. Pro Bono Denver                                                                                  be offered at least two{2) hours of recreation or exercise opportunities per day, seven days a
3. Metro Volunteer Lawyers                                                                          week.
4. Catholic Jnunigration Services
5. Justice Information Center                                                                       TELEVISION
6. A Welcome Place (Utah only)
7. Wyoming Legal Services (Wyoming only)                                                            Detainees shall be provided a FM wireless radio and headset, and batteries for television
Providing access to a telephone that permits calls at no expense to you                             viewing. If you request a replacement radio, headphone or batteries you will be charged for it
                                                                                                    and the batteries can be purchased through commissary. Indigent detainees will be handled on
UNUSED PHONE TIME                                                                                   a case-by-case basis.

Upon departing the facility. you may have unused monies 1hat you have placed on the detainee        If you requested batteries from the business office you will have to exchange the old batteries
phone system. TALTON Communications is the company that Immigration and Customs                     for the new batteries with the housing unit officer. Exchanges are on a one for one basis and
Enforcement (lCE) has contracted with to provide service for the detainee population here.          you must tum in the same amount of batteries that you are receiving. 111e maximum amount
This company is separate and distinct from The GEO Group, and as such we have no control            that can be exchanged at any time is. two (2).
over their policies in this matter. TALTON will not consider a refund of phone monies until
you have departed the facility (release or removal). Upon departure you must call TALTON at         Television viewing hours will begin while break.fast is served. However clean up after
(866) 348-6231 and provide them with all requested information. Should the balance of your          breakfast must meet the satisfactory level of the officer to have the televisions turned on.
phone monies be less than $50.00 dollars, you will then be provided a prepaid phone card in
the ammmt owed. This prepaid phone card will be issued by TALTON in the form of a pin#              Detainees will be allowed to select the television programs they wish to watch. The housing
that you can use wherever you are located (provided you are not incarcerated). Should the           unit officer will supervise this activity to insure that it is fairly operated and not abused.
balance of your phone monies be $5().00 dollars or more, then TALTON will send you your             Abusive use will result in the housing unit officer taking action to discontinue TV viewing for
unused monies to the address you provide. The only exception to this would be if a credit card      a period of time.
was used to purchase phone time, then the refund of phone time would be credited directly to
the credit card used. Any further inquiries can be directed to TALTON through the phone             Televisions may be turned off by any staff member in conjunction with the Lieutenant at any
system by dialing 211#.                                                                             time if the detainees in the housing unit are uncooperative with regular operations which must
                                                                                                    occur in the housing unit, i.e., sanitation and maintenance work and/or if housing unit residents
 SECfIONIV         DETAINEESERVICES                                                                 become disorderly, violate security, etc., or if staff determine the need to protect the orderly
                                                                                                    and safe operation of the housing unit/facility. The television will be turned on once
The Aurora Detention Center provides various services to !he detainees that are designed to         cooperation and order is restored.
take care of basic health, religious and social needs. You will be expected to cooperate with the
staff during such times that you take advantage of these services.
                                                                                                    The televisions will be turned off at U:90 p.m. Sunday tlrrough Thursday and 12:00 a.m.
RECREATION                                                                                          Friday and Saturday. Headphones are provided to you to hear the televisions and must be
                                                                                                    tumed into your housing officer upon your release.
You will be afforded at least four-(4) hours a day, seven (7) days a week when housed in·
General Population. Recreation shall begin after morning count at 07:00 until 21 :30 pm.            All activities in the housing unit will cease when the televisions are turned off for the night.
Times are subject to change based on facility needs. You will be afforded the opportunity for       Detainees will clear the dayrooms and will go to bed. Detainees will not be permitted to sit in
recreation in the indoor/outdoor recreation areas, which is adjacent to each housing unit.          the dayroom or to walk around in the dayrooms once the televisions are turned off, thus
                                                                                                    allowing other residents the opportunity to sleep without distractions.
 A schedule of recreation activities shall be arranged to coincide with normal center operations.
 Recreational activities in the housing units are limited to television viewing, card and board      Detainees are not auth01ized television controls in any manner.
 games, reading, puzzles, self-directed activities such as drawing, limited exercise and ·
 occasionally, an event such as bingo for tb.e housing unit residents by the recreation staff.

                                                                                                              PL000042                                                                             12
            Case 1:14-cv-02887-JLK-MEH Document 261-17 Filed 04/29/20 USDC Colorado Page 16
                                                 of 28



Detainee in Administrative Segregation, not Disciplinary Segregation, will be offered                     •       Detainees will receive a medical exam (from the medical department) before
television. If a detainee is housed in Medical, a medical clearance must be given from the                        entering the kitchen to work.
medical department first. However, a detainee must have good cell sanitation to be eligible for
television viewing in the medical dayroom. There arc no food and drinks allowed in the                        Meal times are as follows:
medical dayroom while watching television.
                                                                                                              Breakfast at approx. 05:30 am
SMOKING                                                                                                       Lunch     at approx. 10:30 am
                                                                                                              Dinner at approx. 5:00 pm
This is a non-smoking facility. Tobacco products of any kind are prohibited witl1in the facility.
                                                                                                    RELIGIOUS DIETS
EDUCATION
                                                                                                    GEO facilities provide a pork-free menu which accommodates most religious dietary
If you are interested in sobriety programs or educational programs while you arc here, contact      requirements. A non-flesh (vegetarian) diet may be provided for those who are uncomfortable
the Program Coordinator to discuss your interest and sec if you are eligible.                       with or prohibited from eating from the main menu.

FOOD SERVICE                                                                                        Procedures are in place to reasonably accommodate detainees who have special religious
                                                                                                    dietary requirements. When a dctainee's religion requires special food services, either daily or
The center provides three (3) nutritionally balanced meals per day. All meals are prepared in a     during particular periods of religious fasting, praying or holiday celebration; reasonable
clean and sanitary manner, and the kitchen is operated under guidelines set down by the Health      accommodations will be made to provide meals not religiously prohibited. If you require a
Department and is periodically inspected by local health department officials. TI1e use of food,    religious diel you must submit an "Authorization for Common Fare Participation" to the
i.e. withholding of, or variation from the standard menu, as a disciplinary measure or reward is    Programs Coordinator requesting the diet. No food items can be substituted from the
prohibited. Special diets as required for medical reasons or adherence to religious dietary Jaw     "Common Fare'" menu if you are enrolled.
are provided by the Food Service Department You will be issued an appropriate eating
utensil(s) and napkin. Meal times and me.nus are posted on the bulletin board in your housing       The Chaplain or his designee may remove a detainee from the diet at the request of1l1e
unit.                                                                                               detainee or at the request of the medical department due to medical reasons consistent with
                                                                                                    maintaining safety or security operational procedures. Detainees who are removed by their
     •     All menus are screened and approved by a registered dietitian to ensure a balanced       personal request from the diet may NOT immediately re-enter the diet process.
           diet that provides the proper nutritional value for all meals served.                    The Chaplain or his designee may recommend withdrawal approval for a detainee's religious
     •     If you require a special diet for medical reasons, it will be implemented upon the       diet if the detainee is documented as being in violation of the terms ofthe religious diet
           written notification from the medical department to the kitchen supervisor.              program. If a detainee misses three consecutive common-fare meals the Chaplain or his
     •     You are not permitted to barter with food handlers for special or                        designec shall recommend in writing that the detainee be removed from the program.
           additional food.
           Conduct during meals will be orderly and courteous at all times. There will be no        HEALTHCARE
           loud talking or disruptive behavior. Stand back from the food carts to allow food to
           be served to all detainees without interference. Interference will not be tolerated at   The facility maintains qualified, licensed medical professionals to attend to health problems.
           any time.
           You will not store open containers of food in your housing unit. Open food               REQUESTS
           containers are not allowed due to safety and sanitary reasons. Food ordered from
           the Commissary in closed containers may be stored. Food served during meal               If you have a medical problem, you must fill out a Medical Request Form, which may be
           service will not be stored in abundance in your living/bed area due to sanitation and    obtained from a Detention Officer. The request will be screened and scheduled for assessment
           health hazards.                                                                          by the appropriate health professional. Medical requests shall be placed by the detainee in the
           Refusal or bartering of a special diet (religious/medical) will result in a review of    boxes labeled "Medical Requests/Grievances" that arc in the respective housing unit and
           the diet request and possible discontinuation of diet.                                   ScgregationiSMU.
           When receiving your meals you will be required to have on a minimum of shorts, t-
           shirts, shower shoes.                                                                    When there is an urgent medical request and a delay in medical care will result in a serious
           Detainees that are assigned to the food service department shall have a neat and         medical condition, you should alert a detention officer or speak with a nurse during medication
           clean appearance                                                                         rounds.
           Upon leaving the kitchen after you have completed your shift, you will be searched
           before going into your housing unit.                                                     Filling out a lqte instead of a Medical Request Fonn may cause a delay in being assessed for a
     •     All detainees working in food service areas shall use hair nets. Persons with hair       paiticular medical problem.
           that cannot be adequately covered up with a hair nets shall be prohibited from food
           services operations. Beard guards are also available.

                                                                                                                  PL000043                                                                        13
              Case 1:14-cv-02887-JLK-MEH Document 261-17 Filed 04/29/20 USDC Colorado Page 17
                                                   of 28



SICK CALL                                                                                             least 3 feet from the medical cart until the nurse calls you to receive your medication. TI1e
                                                                                                      nurse must have an order to give medication and only in the doses and times the doctor has
Sick call is conducted 7 days per week by a licensed nurse. If a particular medical problem           ordered. Medication rounds are performed twice a day 7 days per week, In order to receive
falls outside of the scope of practice for either a registered nurse or a licensed practical nurse,   prescription medications you must be present yourself during Medication Rounds with your
you will be referred to a medical doctor, physician's assistant or nurse practitioner according to    identification and be fully dressed. You are responsible for ensuring that you receive your
the schedule of the practitioners.                                                                    medication as it is not the responsibility of the nursing staff to locate you to take your
                                                                                                      medication. Touching or crowding U1e ca~ taking medication or other items from the cart,
Should you require emergency medical attention, you will be taken to the nearest facility             being loud, aggressive, or hindering the nurse in any way is prohibited. You are responsible to
providing emergency services.                                                                         report to the nurse to receive your medication. Your name will not be called. TI1e nurse will
                                                                                                      not come back after leaving your housing unit. You are responsible to be ready to receive your
STAFF ASSfSTANCE                                                                                      medications. No Aspirin, Tylenol or Molrin will be administered at Medication Rounds unless
                                                                                                      prescribed by a doctor or dentist However, these items are available for purchase from the
If you cannot read or write, a facility staff member may assist you or you may have another           commissary.
detainee help you complete the medical request. Another detainee may not submit a request on
your behalf.                                                                                          You will be asked to review and sign a contract ofresponsibilily for "Keep on Person"
                                                                                                      medication (as prescribed) and medical devices and/or equipment You will be asked to sign
HEALTH ASSESSMENT                                                                                     this document which also includes a waiver. You will be expected to abide by written
                                                                                                      instructions and rules associated with "Keep on Person" articles by securing them inside your
                                                                                                      personal bin under your bed. At no point in time are these articles to be lent to or borrowed out
You will receive a comprehensive health assessment including a physical exam, dental and
                                                                                                      to another detainee.
mental health screening within the first 14 days of detention and annually. Routine dental
treatment may be provided to detainees who have remained in the facility for six months
coru;ecutively. TB screening is performed for the safety and well-being of detainees as well as        REFUSING MEDICAL TREATMENT
GEO staff. You will receive a screening for Tuberculosis upon arrival regardless of your
records or status at a previous facility.                                                             You may refuse routine medical treatment, but will be administered treatment in the event of a
                                                                                                      life-threatening emergency. Do not submit a Medical Request unless you have a need for
MEDICAL REQUESTS FOR MEDICAL OR DENTAL ATIENTJON                                                      medical care. Should you refuse medical treatment after submitting a Medical Request Form,
                                                                                                      you will report sign a refusal with a medical professional witnessing your refusal. Should you
All requests for routine medical or dental attention must be submitted in writing to the medical      refuse to be seen by a physician, you will report io the medical department to sign a refusal
department on a medical request fonn. You must be fully dressed and show your Identification          with medical professional witnessing your refusal. You cannot refuse the 14-day Health
when you talk to the nurse, during housing unit medication pass, or are going to the medical          Assessment.
department for treatxnent.
                                                                                                      Jfyou do not report to the medication cart, you will be reported as a no show. You will be
PERSONAL MEDICATION                                                                                   taken to the doctor's appointment to sign a refusal in the doctor's presence.

All medications that are brought into the facility are to be smrendered to Medical staff for          The medical depattment will not approve the following:
disposition for the time you are here. Please ensure that you retrieve your personal medication
before leaving.                                                                                             •    Non-medical diets (i.e. vegetarian diets)
                                                                                                                 Extra bedding or mattresses ( unless medically related)
 EYE CARE                                                                                                        Extra or personal clothing
                                                                                                            •    Protein or herbal supplements
 Family members may bring in prescription eyeglasses with approval of the Health Services                        Any medication not ordered by the Medical Director
 Administrator if U1is is deemed necessary. Optometry referrals will be made if your visual
 acuity (after an eye exam) is worse than 20/50 in the best eye. Prescription eyeglasses are not      COMMUNICABLE DISEASE GUIDELINES
 available for detainees who have been detained less than one year. After one year, an eye
 exam will be provided and prescription glasses will be made available if justified by an eye         In order to prevent the spread of conununicable diseases, you need to follow basic ~anitation
 exam. Generic reading glasses may be offered in t11e case of eye strain after consultation with      rules and guidelines. Do not share eating utensils with other detainees. Do not share razors or
 the Health Services Administrator.                                                                   towels. TI1row used tissues in the trash. Do not spit in the sink, trashcans or on the floor.

 FACILITY PRESCRIBED MEDICATION                                                                        Cover all coughs and sneezes with a tissue. Wash your hands with soap and wam1 water each
                                                                                                       time after you use the bathroom. Avoid contact with other detainec's body fluids. Do not use
 Medications will be administered as frequently as ordered by a health professional. When the          needles or allow another detainee to tattoo or pierce you with anything, at any time. Do not
 nurses come into the housing unit to dispense medications, it is your responsibility to remain at

                                                                                                                  PL000044                                                                          14
               Case 1:14-cv-02887-JLK-MEH Document 261-17 Filed 04/29/20 USDC Colorado Page 18
                                                    of 28



share combs, toothbrushes, or food with other detainees. Wear your shower shoes while taking        Blanket exchange
a shower.
                                                                                                    Blankets will be exchanged once per month on a one-for-one basis
MEDICAL DIETS
                                                                                                    All mesh bags need to be placed near the officer station no later than 0600. Medical and
Medical diets are prescribed only by Medical Staff and only addressed specific needs such as        Segregation officers will insure the respective bags are ready for pick-up.
diabetes, low salt, low fat, and certain medically proven allergies. Medical will not order a
specific food for you or restrict something that you don't like. Medical staff will not prescribe   All exchanges will be on a one-for-one basis
a vegetarian diet or any diet required by religious beliefa. 111ose requests should be addressed
to the Programs Coordinator.                                                                        All items will be washed, dried and the identical number of items returned to the housing unit.

BARBERING SERVICES                                                                                  You are not pennitted to wash clothing, bedding, linens, tennis shoes or other items in the
                                                                                                    living units and you are not permitted to hang any laundry on the walls, beds, or other areas.
The hours for the barbershop vary, depending on staff and barber availability. Only approved        You will be held accountable for clothing and bedding supplies issued to you. You are not
detainees provide haircuts. A schedule will be posted in the housing units to inform you when       authorized to alter, in any maruier, the clothing you receive.
your unit is scheduled for haircuts. The detainee cutting hair is not allowed to charge any fee,
take commissary, phone cards or anything else of value in exchange for a haircut TI1e               RELIGIOUS SERVICES AND SPIRITUAL COUNSELING
detainees cutting hair are only allowed to give regular haircuts; no fades or specialized
haircuts.                                                                                           You have the right to freedom of religious affiliation and you will have the opportunity to
                                                                                                    practice your religious faith in a manner that is deemed essential by your faith, consistent with
Hair cutting restrictions are:                                                                      the safety, security and the orderly operation of the facility. Attendance at all religious
                                                                                                    activities is voluntary and open to all. You will be expected to recognize and respect the rights
The removal or treatment of blackheads, carbuncles, infected hairs, or any sores or lesions is      of others. Opportunities for religious activities are open to the entire population, without
prohibited.                                                                                         regard to race, color, nationality, or creed.

The pulling of hair from ears, eyebrows, and moustaches is prohibited.                              Qualified volunteers offer Catholic and Protestant Services along with non-denominational
                                                                                                    services on a weekly basis. These volunteers may also provide counseling services, provided
No barbers will serve any detainee when the skin of the detainee's face, neck, or scalp is          there are available volunteers. Services may be provided to detainees who are in the
inflamed, scaling, contains pus, or is erupted, unless service of such detainee is perfonned in     SMU/Segregation Unit on an individual basis.
accordance with the specific authorization of the Health Services Administrator.
No person will be served when infested with 11ead lice.                                             Worship services are conducted on a regular basis. Bibles, religious items and literature are
                                                                                                    available from the Programs Coordinator or designee upon request. If you have a question
                                                                                                    concerning your religious activities, contact the Programs Coordinator.
LAUNDRY SERVICE
                                                                                                    TI1e observance of religious holy days is respected. TI1e Programs Coordinator will work with
Mondays and Thursdays:
                                                                                                    you to accommodate a proper observance of important religious holy days. You must submit a
                                                                                                    written request to the Program Coordinator if you wish to participate in a religious holy day
             Uniform exchange - Units A, D, Segregation and Medical
                                                                                                    observance.
      •      Undergarment exchange* - Unit B
                                                                                                    You may be allowed to wear or use personal religious items during religious services,
Tuesdays and Fridays:
                                                                                                    ceremonies or meetings in the multipurpose room unless the Warden or Programs
                                                                                                    Coordinator determines that the wearing or use of such items would threaten facility security
     •       Uniform exchange - Unit B                                                              safety or good order. Items of religious wearing includes but is not limited to:
             Undergarment exchange* - Units A, D, Segregation and Medical
                                                                                                               Prayer shawls and robes:
Wednesdays:
                                                                                                         •     Kurda or ribbon shirts;
                                                                                                               Medals and pendants;
             Linen exchange- Units A. D, Segregation and Medical
                                                                                                               Beads and various types of head wear
Thursdays:
                                                                                                    DETAINEE LIBRARY SERVICES
             Linen exchange - Unit B
                                                                                                    General library reading materials will be made available Monday through Friday, 7:30am-
                                                                                                    l 0:00 pm with !he exception of court times and religious services.
                                                                                                                 PL000045                                                                           1s
           Case 1:14-cv-02887-JLK-MEH Document 261-17 Filed 04/29/20 USDC Colorado Page 19
                                                of 28



Leisure library books will be available in each housing unit in the multipurpose room.                PERSONAL HYGIENE

You must submit a request (kite) to go to the library. You may have in your possession a              You are required to keep your body clean and free from offensive odors, lice or ot11er parasites,
maximum of three (3) books (hard or soft cover) and (2) magazine ( other than those issued by         and you are required to be dressed in a complete uniform during normal working hours when
Religious/Educational Programs). When you are leaving the facility, you must return any               in the dayroom area or outside the housing unit i.e. shirt pants.
books and magazines belonging to the library to the housing unit officer.
                                                                                                      Personal hygiene items will be exchanged every other Monday. In order to receive a new
COMMISSARY                                                                                            bottle oflotion and/or shampoo you must exchange your empty bottles. Supplementary items
                                                                                                      are available for purchase from the commissary.
You may order commissary throughout the week utilizing the kiosk. You may add to or
subtract from your order during the week l1owever the kiosk will be locked on Timrsdays at            If you do not have money, you will be issued necessary items for the purpose of personal
12:00 noon to fmalize your purchase. Orders will be delivered weekly, usually on Fridays.             hygiene, but only the needed items in minimum quantities necessary will be provided.
Maximum purchase will be $100.00 not including clothing and headphones. Prices are subject
to change without notice as commissary costs increase. lfyou don't have enough money for              You will have the opportunity to take at least one (1) shower daily. You are highly encouraged
the entire order you placed, the commissary department will fill your order based on how much         to shower and brush your teeth daily.
money you have in your account to cover your order. Commissary items l\JUST fit in your
locker. You must present your identification and be fully dressed to receive your order.              If you think you may be infested with "crabs" or other parasites, notify a medical staff person
                                                                                                      who will take immediate steps for delousing.
If you accept your order and leave the delivery area without checking it, items shorted will not
be filled. It is your responsibility to check your order prior to leaving the delivery area.          Disposable razors will be issued on a daily basis normally around 7:30 am, and only on day
                                                                                                      shift. If a detainee requests to shave, he or she will sign up on the razor issue form. Detainees
If you are working, in visitation, court, or medical and the housing unit officer is able to verify   will have one hour to use the razor and return it to the officer. Detainees reporting to work in
that, your order will be left with the Lieutenant in a secure area and upon your return your          the kitchen on the morning shift are also afforded the opportunity to shave before reporting to
order will be given to you and a signed receipt will be given to the officer.                         work.

                                                                                                      If you will be attending a court hearing, you will be afforded the opportunity to shave before
MARRIAGE REQUESTS
                                                                                                      appearing.
The following guidelines will be used if you request permission to marry while in the custody
                                                                                                      Fingernail clippers are available for purchase through the commissary.
of the hnmigration and Customs Enforcement: The hnmigration and Customs Enforcement
will either grant or deny your permission to marry. The Warden will be advised of your request
                                                                                                      Flush the toilets after each use. Urinate and defecate in the toilets not the floors or wall. Toilet
and of the decision of the Immigration and Customs Enforcement.
                                                                                                      paper may be obtained from detention staff.
If permission is granted, you must make all arrangements for the marriage, which includes
                                                                                                      You must wear shoes or shower shoes except when in your bunk. If you have peeling skin or
taking a blood test (if applicable), obtaining a marriage license, paying for all costs associated
with the marriage and retaining an official to perform the marriage. GEO staff or the                 cracks on your feet, you should notify Medical.
Immigration and Customs Enforcement will not participate in making marriage a1Tangements.
Staff will accommodate arrangements made consistent with the safe, secure and orderly                 LIVING AREA/BED ASSIGNMENT
operation of the facility. The Warden reserves the right offmal approval concerning the day
time place and manner of all arrangements.                                                            You are required to keep your personal living area clean and sanitary. TI1is includes your bunk
Only those persons necessary to perform the ceremony will be permitted to attend. Guests will         and immediate floor area around and under your bunk, locker, and any personal items.
not ordinarily be permitted to attend. Minors under the age of 17 and under will not be
permitted to attend unless directly related-i.e., your immediate family. A detainee will not be       Cleaning supplies will be provided, usually at specific times, as needed by the detention
allowed to leave the facility for the purpose of making marriage arrangements. The detainee or        officer.
 person(s) acting on his/her behalf shall bear all expenses relating to the marriage. Marriage
ceremonies will be private, with no media publicity.                                                  Housing units and all common areas must be kept clean and should be ready for inspection ·at
                                                                                                      anytime.
 SECTION V       SANITATION
                                                                                                      You are required to keep all books, hygiene items and personal items in the storage unit
 The center will maintain the highest sanitation standards at all times in all locations without      provided.
 exception. TI1ere will be an organized, supervised and continuous program of daily cleaning
 by all detainees to maintain those standards.                                                         If you have excessive personal items in your bed area including under your mattress, you will
                                                                                                       be afforded. dwing shakedowns, the opportunity to place these items in your personal property
                                                                                                       or to dispose of the items. T11e Officers assigned to the housing unit along with the Shift
                                                                                                                PL000046                                                                               16
             Case 1:14-cv-02887-JLK-MEH Document 261-17 Filed 04/29/20 USDC Colorado Page 20
                                                  of 28



Supervisor will decide what items are excessive. If personal items are confiscated a receipt         The day room area will be kept clean at all times. Should an office1: notice that the area is not
will be issued to you.                                                                               clean, the officer will make available necessary cleaning supplies. If the detainees in the
                                                                                                     housing unit do not clean the area after being instructed to do so, the televisions will be turned
You are required to make your bunk in a neat and orderly manner by 0730. 111is means                 oft~ and the detainees will not be permitted to participate in any activities/programs until the
that the bottom and sides will be tucked under the mattress. The sides and ends will not hang        housing unit is cleaned. Continued refusal to clean the area will result in further disciplinary
down over the edge ofthe bed.                                                                        action.          ·
                                                                                                     Walls will be kept free of newspapers, clothing, cups, bowls, and oilier objects.
You may sleep Q!l your bunk after it is made in the mornings, not under the covers/sheets. You
may request a second blanket and sleep under the second blanket on the top of your made bed,         Bulletin boards contain information beneficial to you and are not to be defaced in any manner.
not under the sheets until after the afternoon count has been completed. When you get up from        Posted material is to remain on the boards until staff removes the item(s).
your nap, you need to neatly fold your blanket and place it on your bed. Your bed is to be
made when you are not occupying it.                                                                  SECTION VI             GRIEVANCE PROCEDURES

Your towel needs to be neatly folded and hung on the hook and you may neatly hang your               A Grievance is a complaint about the substance or application of any written policy, regulation
laundry bag over the hook as well.                                                                   or rule of Aurora Detention Center or the lack of application of a policy, regulation or rule, or a
                                                                                                     complaint about any behavior or action directed toward any detainee by staff or another
You are authorized one mattress and one pillow. Excess pillows and mattresses will be                detainee, or a violation of civil rights. You have a responsibility to use the program in good
removed from your bed.                                                                               faith and in an honest and straightforward manner.

Blankets, sheets or towels arc not to be used as rugs, drapes, pillows, or tenting for purposes of   FILING A GRIEVANCE
concealment at any time.
                                                                                                     If you have a grievance, you should first try to infonnally resolve it by bringing it to the
Pictures, articles of any kind, or any other items may not be placed on the walls or other           attention of a detention officer, shift supervisor or staff member in charge of the area with
fixtures of this facility. This includes graffiti and other drawings or markings on any surface      which you have a problem. Each grievance filed must contain only one subject, or a group of
area, for example, the walls, your bed and bed area, bulletin boards, televisions, doors etc.        closely related issues, under one subject. If your grievance contains more than one subject,
                                                                                                     contains vulgar language, or is submitted as a group grievance, the Grievance Coordinator will
You will be assigned a bed and a storage unit for the storage of your personal property. Do not      reject it without review. Grievances that are medically related must be placed into the mailbox
move to another bed unless stafflzas authorized you to move. You should also use your storage        labeled "Medical Requests/Grievances~ and all other grievances must be placed into the
    to
unit store all of your personal property, including your commissary. Do not allow other              mailbox labeled "Grievances".
detainees to have access to your personal property. If you do, you increase the probability that
your personal items may be stolen. It is your responsibility to take care ofyour personal items.     You may obtain a Grievance fonn from your housing unit officer. You must fill out the fom1.,
                                                                                                     sign and date it, and explain as best you can what the problem or complaint is and what relief is
HOUSING UNIT SANITATION                                                                              sought You may obtain assistance of facility staff or another detainee in preparing your
                                                                                                     grievance. Another detainee may assist you with your grievance if you are iJJiterate or unable
Each and every detainee must participate in the facility's sanitation program. A list of             to communicate in English without charge or obligation of any kind. Another detainee cannot
detainees is developed each day by staff rnd is posted daily for viewing. During a general           submit a grievance for you or any other detainee.
cleanup all detainees must participate. The assigned Housing Unit Officer will be responsible
for assuring this general cleanup is done on a regular basis.                                        Grievances that are of an EMERGENCY nature will be responded to on an immediate basis in
                                                                                                     an effort to prevent problems that may arise due to delay. You must directly submit your
DAY SPACE                                                                                            grievance to a staff member for it to be treated as an emergency. The staff member will
                                                                                                     itnmediately contact the Shift Supervisor. If the Shift Supervisor concurs the grievance
Day rooms are open spaces in the housing units that are utilized for watching television,            represents an emergency, he.'she will submit a report to the Warden describing the problem and
playing board games, dominos or cards, as well as for socializing among detainees. Tables            it~ resolution. Emergency grievances not resolved at the Shift Supervisor's level will be sent to
with chairs are provided for your use in the dayroom.                                                the Grievance Coordinator for resolution during normal business hours.

                                                                                                     If the emergency is medical in nature, the grievance will be submitted to the Health Services
All detainees in a housing unit are required to keep clean and sanitary all commonly accessible
                                                                                                     Administrator. TI1is grievance will be reviewed within twenty-four hours of receipt. If a Shift
areas of the housing unit, including walls. floors, windows, window ledges, showers, sinks,
                                                                                                     Supervisor received the complaint during the absence of the Health Services Administrator,
toilets, tables, and chairs.
                                                                                                     he/she will be contacted and advised of the complaint. The Health Services Administrator will
Detainees will take turns cleaning the area. If a detainee feels that everyone is not doing their    advise the Shift Supervisor and the medical staff Dn the procedures to resolve the complaint.
fair share, the detainee should inform the housing unit officer of the problem. Action will be
taken to resolve this problem.


                                                                                                                PL000047                                                                            17
            Case 1:14-cv-02887-JLK-MEH Document 261-17 Filed 04/29/20 USDC Colorado Page 21
                                                 of 28



If the Warden determines that your grievance is not an emergency. you will be contacted and         You are responsible for your own behavior at all rimes and are to be courteous and respectful
advised of the non-emergency determination of the complaint and the complaint will be               toward the facility staff. You are expected to treat staff, c01rununily volunteers and other
rejected as an emergency.                                                                           detainees with respect at all times. Harassing, rude or demanding behavior and profanity
                                                                                                    toward staff or others will not be tolerated. You shall address all staff members by either their
Detainees shall place completed grievances in the locked "Grievance Drop Box" located in            rank, title, or as "Mister", "Miss", or "Officer."
each housing unit. The grievance may be placed in an envelope prior to being placed in the
locked Grievance Box.                                                                               If you have a problem such as conflicts with other detainees, personal problems (family) or
                                                                                                    questions about this facility operation. ask your housing unit officer for assistance. If you feel
Each day (excluding weekends and holid,.ys) all grievances will be collected from the               that you should be moved from your current housing unit for your safety, notify an officer
grievance drop boxes.                                                                               immediately.

If your written grievance is accepted, it will be forwarded to a department head or management      Identifications Wristbands will be worn at all times. Removal. loss, or damage of your
level employee by the Grievance Coordinator to provide review and resolution of your                Identification W1istbands may result in the loss of privileges. If you lose and/or destroy your
grievance. For example, the Food Service Manager would be assigned to provide review of a           Identification Wristbands, submit a Detainee Request form. You may be charged a
grievance in the food service area. This information will be forwarded to the Warden for final      replacement cost.
review and approval. A written response to your grievance will be given to you within 5
working days excluding weekends and holidays. If you are illiterate or non-English speaking         Do not block exit doors with beds, chairs, Jockers or other material or items that could interfere
attempts will be made to translate the findings into your language.                                 with emergency exit routes.

The detainee may appeal the Department Head's decision to the Grievance Appeal Board                When you are called for release you will come out of your living area with all of your clothing,
(GAB) designee within five working days. The GAB may call witnesses, inspect evidence or            Identification and Wristband, bedding, library books and all of your personal belongings.
otherwise gather facts essential to an impartial decision. The Board will offer the detainee the    Headphones and detainee handbooks will be given to your housing unit officer when you leave
opportunity, if determined by the Board that additional infonnation or clarification is required,   the unit or prior to leaving the unit.
to appear before the Committee to present his/her case, answer questions and respond to             The detention staff will make announcements for meals. recreation, visitation, clothing
conflicting evidence or testimony. Within five days ofreacbing a decision, the GAB will             exchange and medication pass. You are responsible for being prepared to leave the housing
pro,;de the detainee with its response to the grievance, in writing. The written response will      unit when the doors are opened. Depending on the activities, you will be moved to various
state the decision and the reason for it                                                            areas of tlie facility for court. medical appointments, visits and other functions. You are
                                                                                                    expected to walk in a quiet and orderly manner. Running inside the facility is prohibited,
A final appeal may be filed to the Warden. The form will then be forwarded to the Warden.           unless you 're in the recreation yard. You are subject to a search of your person and your
The Warden will respond to the appeal within five (5) working days for final__resolution of the     property. Normally you will not be allowed to take anything with you during your movement
grievance.                                                                                          to and from most activities. You will be allowed to take necessary legal material with you
                                                                                                    when escorted to legal visits and court.
Any detainee dissatisfied with facility response may file a grievance appeal and communicate
directly with ICE/ERO.                                                                              If you arc housed in the SMU/Segregation Unit for any reason, you will normally be moved to
                                                                                                    the law library and other areas of the facility with your hands handcuffed behind you.
No harassment, punishment or disciplinary action will result simply because you arc seeking
resolution of a complaint.                                                                          "Horseplay" or other such activities is prohibited at all times. Detainee Workers are not
                                                                                                    allowed to wear radio headsets or other devices that affect their ability to hear when working
Detainees may file a complaint about ICE officer misconduct directly with the U.S.                      to
                                                                                                    due safety reasons.
Department of Justice by calling l--800--323--8603 or by writing to:
OHS OIG Hotline                                                                                     ATTEMPTED ESCAPES
245 Murray Drive SE
Building 410                                                                                        Any attempt to escape from this facility will result in serious disciplinary consequences.
Washington, DC 20538                                                                                Attempted escape may significantly affect your legal standing and status and you may be
                                                                                                    subjeet to criminal prosecution.
 SECTION VII SECURITY AND SAFETY-DETAINEES AND STAFF
                                                                                                    COMMISSION OF A CRIME
 PERSONAL SAFETY
                                                                                                    Crimes eommittcd by a detainee that violate local. State or Federal law, will be investigated
 You will be protected from personal abuse, corporal punishment, unnecessary or excessive use       and referred to the proper legal authority for action.
 of force, and !he right of freedom from discrimination based on sexual orientation or political
 beliefs, personal injury, disease, and damage to your property and harassment to the fullest
 extent possible.

                                                                                                               PL000048                                                                              18
            Case 1:14-cv-02887-JLK-MEH Document 261-17 Filed 04/29/20 USDC Colorado Page 22
                                                 of 28



DESTRUCTION OF PROPERTY                                                                             GEO adheres to. a standard of zero tolerance for incidents of sexual abuse or assault that may
                                                                                                    occur in this facility. Sexual assault or abuse of detainees by other detainees, staff, volunteers,
ff you are found guilty of destroying facility property, you may be charged for both replacing      or contract personnel is prohibited and subject lo administrative disciplinary and cdminal
the item damaged or destroyed and the cost of reinstllllation as well.                              sanctions.

COUNTS                                                                                              REPOR'tAt;t:;xssAULTS
Official counts are conducted at 6:30 a.m., 2:00 p.m., 10:00 p.m., l :00 a.m ... You are required
to be on your bed, sit/lay on your bed and remain stationary whenever a count procedure is
taking place. You are also required to stand next to your bed for the 2 :00 p.m. face to photos
stand up count. You are to stay on your bed until directed by staff to restore movement You
                                                                                                                                                                            'titmm~J~fli~!~f~~:::s
are prohibited from interfering with the officer making the count. During count, all televisions,
radios, and telephones will be turned off All foot traffic will cease-detainees will not use the
showers toilets urinals. or sinks while count is in-progress.

CONTRABAND                                                                                                •                                                                                      Jioirams
Contraband is any item or material that is not approved by the facility for possession, not sold
in the commissary or not issued by staff. Some examples of contraband are:                                •       i?ii{ab_1Iifoiinaf6t,t°fimia1:irfcv:iti:~b:Ckcf8tlillg·~~;gei:i.Jy~1i;fatfifif~rn.rthe
                                                                                                                  fac;'iljly
           Unauthorized drugs
                                                                                                    Report'iotl16'1CEEieidOffi9e:
           Medication distributed by the me<lical staff not authorized for retention or
           prescribed for another detainee:
                                                                                                         •i'· '
           Chemical intoxicants
           Alcoholic beverages or any other products containing alcohol in any fonn
           Obscene picture(s) and literature.
                                                                                                         • .iiiie:U wiitten:fufufinai3P1b'imiiFie4:ii;ff6fgdcivancell1cEmilo.
           Extra food items, which are not from the Commissary or authorized by the medical
           staff.
                                                                                                    Rei1,irt.totiri.s\&1IcEtf~clcl.ufuicis:
           Money, checks, or money orders
                                                                                                         •        contactllieICE'Go1ninJnifyand Detaine'tifoilm~f~a11'l:bifo1D1IleFhotilti~· tiL1-
           Weapons or items that could be considered a weapon.                                                    sss~:i sW'4024                · · ·                   , ·      ·        ·
           Any tobacco product or matches/lighters
           Ammunition or explosives
           Combustible or flammable liquids
                                                                                                                                                           - '.ijrifosJpiiily(ofR) icrfuFllitakec6nter
                                                                                                                                                                :4sf8~5J
           Hazardous or poisonous chemicals or gases
           Too ls of any type that could aid in escape

AUTHORIZED ITEMS

You are allowed to have in your possession the following items:                                                                                           «.   -6<[i:1~~~~\!{?):,~~5am~i~}1f \~t:~1i~!e . .
                                                                                                                                                                        vesti~tetw~a.t~appeµcd,.;Staff
           Property that staff authorizes you to take to your Jiving area.
                                                                                                                                                                        f ~opfidential .ihu oil.ty:iiiscuss -fr
     •     Item(s) pre-approved by the Chief of Security that are left for you.
                                                                                                                                                               .o¥hlisTh.
     •     Facility items issued to you.
           Items purchased through the Commissary.
           Medication and materials authorized by the medical staff ( when medication is
                                                                                                    DEFINITIONS:
           authorized for retention).
                                                                                                    DETAINEE ON DETAINEE SEXUAL ABUSE/ASSAULT
PR.ISON"RA:PEELIMINAi10N...,~CT.-iPREA}~V10M


SE)(UAL ASSAULT AWARENESS
                                                                                                                                                                                                             19
                                                                                                                  PL000049
          Case 1:14-cv-02887-JLK-MEH Document 261-17 Filed 04/29/20 USDC Colorado Page 23
                                               of 28



                                                                                               Do not accept an offer from another detainee to be your protector.



STAFF ON DETAIJ'<'EE SEXUAL ABUSE/ASSAULT


                                                                                               Be alert! bo not use substances such as drugs or alcohol. These can weaken your ability to
                                                                                               stay alert and make good judgments.

                                                                                               Stay in well-lit are.as of the institution.

                                                                                               Choose your associations wisely. Look for people who are involved in positive activities like
                                                                                               educational programs or religious services. Get involved in these activities your self.

                                                                                               Trust your instincts. If you sense that a situation may be dangerous, it probably is. If you fear
PROHIBI'Fifi>"''~ers                                                                           for your safety, report your concerns to staff.

                                                                                               If you become a victim:

                                                                                                           Rep01t it immediately to staff.
                                                                                                           Protection from assailants will be offered.
                                                                                                           You will be referred for a medical exam.
                                                                                                           Although you do not have to identify your assailants, the infom1ation will make it
                                                                                                           easier to protect you and others.
                                                                                                     •     Even if you do not name yow· attacker, you will continue to receive protection.
                                                                                                           His extremely imponant to see Medical before you shower, shave, wash, d1ink or
                                                                                                           cat, change clothing or usc the bathroom.
                                                                                                           Medical staff will examine you for injuries.
                                                                                                           You may also be tested for sexually transmitted diseases and evidence may be
                                                                                                           gathered.
                                                                                                           The exam will he conducted privately and professionally by a physician.

                                                                                               \\1iat will happen:

                                                                                                            An investigation will be conducted to detennine the nature and extent oftl1e
                                                                                                            misconduct.
DEFENTION 'AS!;~SAE'E,BN~iRONMEN:l!                                                                         You may be asked to give a statement.
                                                                                                            You may be asked to testify.
                                                                                                            You will be offered protection.
                                                                                                            You will receive a medical examination.
                                                                                                            You will be offered counseling by: The Mental Health staff
                                                                                                            Community re.sources if appropriate.
 AVOIDING SEXUAL ASSAULT
                                                                                                Help Available:
Carry yourself in a confident manner at al! limes. Do not pennit your emotions to be obvious
                                                                                                            Most people need help to recover from the emotional effects of sexual assault.
                                                                                                            This is true whether il occurred recently or in the past.
                                                                                                            Mental Health staff are available.
Do not accept gifts or favors from others. Most gifts or favors come with stings attached to
them.

                                                                                                                                                                                              20
                                                                                                          PL000050
              Case 1:14-cv-02887-JLK-MEH Document 261-17 Filed 04/29/20 USDC Colorado Page 24
                                                   of 28



If you feel you might hurt someone else:
                                                                                                   TI1e UDC will conduct hearings and, to the ·extent possible, informally resolve cases involving
     •     If you feel you need help to keep from sexually assaulting someone else,                "high moderate" or "low moderate" charges, in accordance with the list of charges.and related
           psychological services are avatlable to help you gain control.                          sanctions. Unresolved cases and cases involving serious charges are forwarded to the
     •     Ask Medical Staff for a referral.                                                       Institutional Disciplinary Panel (IDP).

How to report an Incident of sexual assault:                                                       The UDC shall have authority to:

           Notify any staff member immediately.                                                               'conduct hearings and infonnally resolve incidents involving High Moderate or
     •     If you do not wish to notify a staffmembcr, you may write the Warden, Assistant                     Low Moderate charges.
           Warden, or Health Services Administrator confidentially.                                           Consider written reports, statements, and physical evidence.
           You may also notify ICE according to the procedureS outlined in your detainee                      Hear pleadings on the part of the detainee.
           handbook or call the DHS/OIG hotline at l-800-323-8603.                                            Make findings that a detainee did or did not commit the rule violation(s) or
                                                                                                              prohibited act(s) as charged, based on the preponderance of evidence.
Remember:                                                                                                      Impose minor sanctions "E" through "M" in accordance with the table of prohibited
                                                                                                              acts and associated· sanctions.
           It is every staff member's responsibility to ensure your safety.
           You will receive protection.                                                            The detainee in UDC proceedings shall have the right to:
           Confidentiality will be maintained.
                                                                                                         •    Remain silent at any stage of the disciplinary process
l'lIE'EMOtIONAtJGONSEOUEN'CES~OF:lsBXU~J3(Ass~uii:r                                                      •    Due process, including a UDC hearing within 24 hours of the end of the.
                                                                                                              investigation,

                                                                                                                                a.   To attend the entire hearing (excluding committee
                                                                                                                                     deliberations); or
                                                                                                                               b.    To waive the right to appear.
                                                                                                                               c.    If security considerations prevent the detainee's attendance,
                                                                                                                                     the conunittee must document the security considerations.

                                                                                                              Present statements and evidence in histber own behalf.
                                                                                                        •     Appeal the committee's determination through the detainee appeal process.
                                                                                                   INSTITUTIONAL DISCIPLINARY PANEL (IDP)

                                                                                                   This facility has a disciplinary panel to adjudicate detainee incident repo1ts. Only the
                                                                                                   disciplinaty panel can place a detainee in disciplinary segregation.

                                                                                                   TI1e !DP refers either one to a three-person panel appointed by the Warden, or a one-person
SECTION VIII          DISCIPLINARY PROCEDURE                                                       disciplinary hearing officer.

To provide a safe and orderly living environment, facility authorities will impose disciplinaiy    TI1e panel shall not include the reporting officer, the investigating officer, and any member of
sanctions on any detainee whose behavior is not in compliance with facility mies and               the referring UDC, or anyone who witnessed or was directly involved in the incident. Only if
procedures.                                                                                        virtually every available officer witnessed or was directly involved in the incident shall an
                                                                                                   exception to U1is mle occur:
INVESTIGATION
                                                                                                   The mp shall have authority to:
When an alleged mle violation is repmted, an appropriate investigation will begin within 24
hours of the time the violation is reported and is coinpleted without unreasonable delay, unless
there are exceptional circumstances for delaying the investigation.                                     •     Conduct hearings on all charges and allegations refcITed by the UDC.
                                                                                                              Call witnesses to testify.
UNIT DISC{PLTNARY COMMITTEE {UDC)                                                                             Consider writtenreports, statements, physical evidence, and oral testimony.
                                                                                                        •     Bear pleadings by detainee and staff representative.
The UDC shall be comprised of one to three members. at least one of who is a supervisor.


                                                                                                                PL000051                                                                         21
                Case 1:14-cv-02887-JLK-MEH Document 261-17 Filed 04/29/20 USDC Colorado Page 25
                                                     of 28



             Make findings that the detainee did or did not commit the rule violation(s) or                      The IDP shall allow the staff representative enough time to speak with the detainee
             prohibited act(s) as charged, based on the preponderance of evidence.                               and interview witnesses. The standard pre-hearing preparation time will suit most
             Impose sanctions as listed and authorized in each category.                                         cases. However, the !DP may grant a delay if required for an adequate defense.
                                                                                                                 The IDP shall establish the reliability of information provided by a confidential
The IDP shall:                                                                                                   informant before considering it in the disciplinary proceedings.
                                                                                                                 The !DP may withhold the confidential informant's identity from the staff
     "       Verify that the detainee has been advised of, and afforded, his/her rights, as                      representative. While the staff representative may challenge the substance of any
             provided above.                                                                                     confidential information the IDP discloses, he/she may not question its reliability
     •       Remind the detainee of his/her right to a staff representative, providing one if                    (pre-established by the IDP).
             requested.                                                                                          When the detainee cannot effectively present his/her own case, the Warden shall
             Advise the detainee of his/her right to waive the hearing and admit having                          appoint a staff representative, even if not requested by the detainee.
             committed the offense.
     •       Conduct the hearing on the first business day after receiving the UDC's referral,        POSTPONEMENT OF DISCIPLINARY PROCEEDINGS
             unless the detainee waives the 24-hour notification provision, requesting an
             immediate hearing. In cases where a hearing is delayed, the reason(s) must be            The facility shall pennit hearing postponements or continuances under certain circumstances.
             documented (e.g., a continuing investigation of facts, the unavailability of one or
                                                                                                      Circumstances justifying the postponement or continuance of a hearing might include: defense
             more essential witnesses, etc.) and approved by the Warden. If the detainee is being
                                                                                                      preparation, physical or mental illness, security, escape, disciplinary transfer, deportation, or
             held in segregation, the delay shall not exceed 72 hours, barring an emergency.
                                                                                                      pending criminal prosecution.
             Prepare a written record of its proceedings. This record must show that the detainee
             was advised of his/her rights. It must also docwnent the evidence considered by the
                                                                                                      An uncooperative detainee may also cause a delay in the proceedings, either because of
              Panel and subsequent findings; the decision and sanctions imposed, along with a
                                                                                                      inappropriate behavior during the hearing process or a refusal to participate in a productive
             brief explanation.
                                                                                                      manner.
     •       Forward the entire record to the Warden, who may (a) concur; (b) terminate the
              proceedings; or (c) impose more severe or more lenient sanctions.                       DURATION OF PUNISHMENT
     •        Serve the detainee with written notification of the decision.
                                                                                                      TI1e duration of punishment shall be within established limits. Neither the panel
STAFF REPRESENTATION                                                                                  recommending sanctions nor the Warden making the fmal decision shall impose sanctions
                                                                                                      arbitrarily, outside these limits.
The Warden or designee shall, upon the detainee's request, assign a staff representative to help
                                                                                                      1.   Punishments range from the withholding ofprivilege(s) to segregation. Time in
prepare a defense. This help will be automatically provided for illiterate detainees, detainees
                                                                                                      segregation after a hearing will generally not exceed 60 days.
with limited English-language skills; detainees witllout means of collecting and presenting
essential evidence and detainees in administrative or disciplinary segregation.
                                                                                                      2.   Time served in segregation pending 1he outcome of the proceedings may be credited to
                                                                                                      the number of days to be spent in the segregation unit after the decision is announced.
     •       A staff representative must be a full-time employee.
     •       Because of the potential conflict of interest, the Warden, members of the IDP and of
                                                                                                      3.    The disciplinary repo11 and accompanying documents are not placed in the file of a
             the UDC initially involved in the case, eyewitnesses, the reporting and investigating
                                                                                                      detainee who is found not guilty. However, the facility may retain the material in its own files
             officers, and anyone else with a stake in the outcome shall not act as staff
                                                                                                      for institutional uses (statistical, historical, etc.).
             representative.
      •      The detainee may select his/her staff representative, barring anyone identified in #2,
                                                                                                      4.   A detainee may be removed from segregation if a healthcare professional concludes that
             above.
                                                                                                      continued segregation is detrimental to the detainee's medical or mental healtb.
      •      The IDP shall arrange for the presence of the staff representative selected by the
             detainee. If that staff member declines or is unavailable, the detainee has three
             choices. He/she may select a different representative; wait for the unavailable staff    DOCUMENTS
             member to become available (within a reasonable period); or proceed without a
             staff representative.                                                                    All documents relevant to the incident, subsequent investigation, hearing(s), etc., will be completed
         •   A staff member declining to serve as a detainee's representative must state the          and distributed in accordance with· facility procedures.
             reason on the staff representative form.
              If several officers decline, the Warden shall assign a staff member to serve as that    Incident Report/Notice of Charges
             detainee's staff representative.
         •   The staff representative shall be free to speak to witnesses and to present evidence     TI1e officer shall prepare a repmt and submit it to the Warden immediately after the incident takes
              in the detainee's behalf, including any mitigating circumstances.                       place. If the incident is resolved infonnally, the officer will so note on the original rcpo1t, which
                                                                                                      will then be forwarded to the Chief of Security via the shift supervisor.
                                                                                                                   PL000052                                                                               22
               Case 1:14-cv-02887-JLK-MEH Document 261-17 Filed 04/29/20 USDC Colorado Page 26
                                                    of 28



If the UDC is to be involved, the supervisor shall sei,,e the detainee with a copy of the Notice of   108    Assaulting a staff member or any law enforcement officer
Charges upon completion of the investigation, no less than 24 hours before the UDC hearing.           109    Tirreatening a staff member or any law enforcement oflicial with bodily harm
                                                                                                      198    Interfering with a staff member in the performance of duties (conduct must be of
The UOC receives the original copy.                                                                          the Greatest Severity nature). This charge is to be used only if another charge of
                                                                                                             Greatest Severity is not applicable
lfthe UDC hears the matter, the ranking member of that committee shall serve the detainee with a      199    Conduct that disrupts or interferes with the security or orderly running of the
copy of the Incident Report/Notice of Charges indicating their de,;;ision. The UDC, upon                     facility (conduct must be of the Greatest Severity nature). This charge is to be used
conclusion of its proceedings, will forward the entire record to Classification.                             only if another charge of greatest severity is not applicable

CONFIDENTIAL INFORMATION                                                                              SANCTIONS
                                                                                                      A.     Initiate criminal proceedings
When a decision relies on infomiation from a confidential infomian~ the UOC or IDP shall include      B.     Disciplinary transfer (recommend)
in the hearing record the fuctual basis for finding the infomiation reliable.                         C.     Disciplinary segregation (up to 60 days)
                                                                                                      D.     Make monetary restitution, if funds arc available
Prohibited acts are divided into four categories: "Greatest", "High", "Moderate", and "Low
Moderate". The sanctions authorized for each category will be imposed only if the detainee is
                                                                                                      E.     Loss of privileges, i.e. commissary, etc.
                                                                                                      F.     Change housing
found to have committed a prolu"bited act
                                                                                                      G.     Remov~ from program and/or group activity
"Greatest" offenses: The IDP shall impose and execute at least one sanction in the A through
                                                                                                      CODE: "HIGH" OFFENSE CATEGORY
E range. Additional sanctions (A through G) may be imposed and either executed or
suspended, at the discretion of the panel. The IDP may impose and execute sanctions F and G
                                                                                                      200   Escape from unescorted activities, open or secure facility, without violence
only in conjunction with sanction A, B, C, D, and/or E.
                                                                                                      201   Fighting, boxing, wrestling, sparring, and any other form of physical encounter,
                                                                                                            including horseplay that causes or could cause injury to another person; except
"High" offenses: The IDP shall impose and execute at least one sanction in the A through M                  when part of an approved recreational or athletic activity
range. Additional sanctions (A through M) may be imposed, and either executed or suspended,           202   Possession or introduction of an unauthorized tool
at the discretion of the panel.                                                                       203   Loss, misplacement, or damage of any restricted tool
                                                                                                      204   Threatening another with bodily harm
"High Moderate" offenses: The IDP shall impose at least one sanction in the A through M               205   Extortion, blackmail, protection: demanding or receiving money or anything of
range, but may suspend any or all, once imposed. Similarly, the UDC shall impose at least one               value in return for protection against others, avoiding bodily harm, or avoiding a
sanction in the G through M range, but may suspend any or all, once imposed.                                threat of being informed against
                                                                                                      206   Engaging in sexual acts
"Low Moderate" offenses: The IDP shall impose at least one sanction in the E through M                207   Making sexual proposals or threats to another
range, but may suspend any or all, once imposed. Similarly, the UDC shall impose at least one         208   Wearing a disguise or mask
sanction in the G through M range, but may suspend any or all, once imposed.                          209   Tampering with or blocking any lock device, includes keys
                                                                                                      210   Adulteration. of food or drink
DISCIPLINARY SEVERITY SCALE AND PROHIBITED ACTS                                                       211   Possession, introduction, or use of narcotics, narcotic paraphernalia, or drugs not
                                                                                                            prescribed for the individual by the medical staff
CODE: "GREATEST" OFFENSE CATEGORY                                                                     212   Possessing any officer's or staff clothing
                                                                                                      213   Engaging in, or inciting a group demonstration
                                                                                                      214   Encouraging others to participate in a work stoppage or refusing to work
100        Killing
                                                                                                      215   Refusing to provide a urine sample or otherwise cooperate in a drug test
10 I       Assaulting any person (includes sexual assault)
                                                                                                      216   Introducing alcohol into the facility
I 02       Escape from escort; escape from a secure facility
                                                                                                      217   Giving or offering an official or staff member a bribe or anything of value
103        Setting a fire (charged with this act in this category only when found to
                                                                                                      218   Giving money to, or receiving money from, any person for an illegal or prohibited
           threat to life or a threat of serious bodily harm or in furtherance of a prohibited act
                                                                                                            purpose, or introducing/conveying contraband
           of Greatest Severity, i.e. a riot or an escape; .otherwise the charge is classified as
                                                                                                      219   Destroying, altering, or damaging property (facility or another person's) worth
           Code 218 or 321)
                                                                                                            more than $100, or destroying altering, or damaging life-safety devices, i.e. fire
l 04       Possession or introduction of a gun, frrearm, weapon, sharpened instrument, knife.
                                                                                                            alarm, regardless of financial value
           dangerous commissary, movies, chemical, explosive, escape tool, device or
                                                                                                      220   Being found guilty of any .combination of three or more high moderate or low
           ammunition
                                                                                                            moderate offenses within 90 days
105        Rioting
                                                                                                      221   Signing, preparing, circulating, or soliciting suppo1t for prohibited group petitions
106        Inciting others to riot
                                                                                                      222   Possessing or introducing an incendiary device, i.e. matches, lighter, etc.
107        Takinghostage(s)
                                                                                                               PL000053                                                                        23
             Case 1:14-cv-02887-JLK-MEH Document 261-17 Filed 04/29/20 USDC Colorado Page 27
                                                  of 28



223       Any act that could endanger p•!rson(s) and/or property                                    313      Failure to stand count
*298      interfering with a staff member in the perfonnance of duties (conduct must be of          314      Interfering with count
          highest severity). This charge is to be used only when no other charge of highest         315      Making, possessing, or using intoxicant(s)
          severity is applicable.                                                                   316      Refusing a breathalyzer test or other test of alcohol consumption
*299      Conduct that disrupts or interferes with the security or orderly operation of the         317      Gambling
          facility (conduct must be of highest severity). This charge is to be used only when       318      Preparing or conducting a gambling pool
          no other charge of highest severity is applicable.                                        319      Possession of gambling paraphernalia
                                                                                                    320      Unauth01ized contact with public
                                                                                                    321      Giving money or another item of value to, or accepting money or another item of
*W11en the prohibited act is interfering with a staff member in the                                          value from anyone
Peiformance of duties (Code 198,298, 398, or 498) or conduct that disrupts                          322      Destroying, altering, or damaging facility or another person's property worth less
(Code 199,299,399, or499), the Disciplinary Committee should specify in                                      than $100
Its findings the severity-level of the conduct, citing a comparable offense in that category.       *398     interfering with a staff member in the performance of duties (offense must be of
For example, "We find the act to be of high severity, most comparable to Code 213, "engaging                 high moderate severity). This charge is to be used only when no other charge in
In a group demonstration".                                                                                   this category is applicable.
                                                                                                    "'399    Conduct that disrupts or interferes with the security or orderly operation of the
SANCTIONS                                                                                                    facility (offense must be of high moderate severity). This change is to be used only
A.     Initiate criminal proceedings                                                                         when no other charge in this category is applicable.
B.     Disciplinary transfer (recommend)
C.     Disciplinary segregation (up to 30 days)                                                     Note:     Any combination of high moderate and low moderate offenses during a 90-day
D.     Make monetary restitution, if funds are available                                                      period shall constitute a high offense.
E.     Loss of privileges: commissary, etc.
F.     Change housing
G.     Remove from program and/or group activity                                                    SANCTIONS
H.     Loss of job                                                                                  A.     Initiate criminal proceedings
I.     Impound and store detainee's personal property                                               B.     Disciplinary transfer (recommend)
J.     Confiscate contraband                                                                        C.     Disciplinary segregation (up to 72 hours)
K.     Restrict to housing unit                                                                     D.     Make monetary restitution, if funds are available
L      Reprimand                                                                                    E.     Loss of privileges: commissary, etc.
M.     Warning                                                                                      F.     Change housing
                                                                                                    G.     Remove from program and/or group activity
CODE: "HIGH MODERATE" OFFENSE CATEGORY                                                              H.     Loss of job
                                                                                                    I.     Impound and store dctainee's personal property
300        Indecent exposure                                                                        J.     Confiscate contraband
301        Stealing (thelt)                                                                         K.     Restrict to housing unit
302        Misuse of authorized medication                                                          L.     Reprimand
303        Loss, misplacement, or damage of a less restricted tool                                  M.     Warning
304        Lending property or other item of value for profiu'increased return
305        Possession of item(s) not authorized for receipt or retention; not issued through
           regular channels
 306       Refusal to clean assigned living area
 307       Refusing to obey a staff member/officer's order (may be categorized and charged as
           a greater or lesser offense, depending on the kind of disobedience: continuing to
           riot is Code 105-Rioting; continuing to fight is Code201-Fighting; refusing to
           provide a urine sample-Code 215)
 308       Insolence toward a staff member
 309       Lying or providing a false statement
 310        Counterfeiting, forging, or other w1authorized reproduction of money or other
            official document, or item, i.e. security document, identification card, etc. (may be
            categorized as greater or lesser offense, depending on the nature and purpose of the
            reproduction, i.e. counterfeiting release papers to effect escape-Code I 02 or 200)
 3 11       Participating in an unauthorized meeting or gathering
 312        Being in an unauthorized area

                                                                                                               PL000054                                                                        24
             Case 1:14-cv-02887-JLK-MEH Document 261-17 Filed 04/29/20 USDC Colorado Page 28
                                                  of 28
                                                                                                                                                                                                          'I   •




CODE: "LOW MOD ERATE" OFFENSE CATEGORY                                                              The Warden will review the final appeal as soon as possible, but no later than live (5) days,
                                                                                                    including weekends and holidays, after the final appeal has been received. TI1e Warden will
400       Possession of property belonging to another person                                        notify the detainee in writing of his decision.
401       Possessing llllauthorizcd clothing
402       Malingering, feigning illness                                                             ADMINISTRATIVE SEGREGATION ORDER
403       Smoking where prohibited
404       Using abusive language or obscene language                                                A written.order shall be completed and approved by a supervisory officer before a detainee is
405       Tattooing, body piercing, or self-mutilation                                              placed in administrative segregation, except when exigent circumstances make this
406       Unauthorized use of mail or telephone ( with restrictions or tempora:ty suspension of     impracticable. In such cases, an order shall be prepared as soon as possible. A copy of the
          the abused privileges often the appropriate sanction)                                     order shall be given to the detainee within 24 hours, unless delivery would jeopardize the
407       Conduct with a visitor in violation of rules and regulations (with restriction or         safety, security, or orderly operation of the facility. No Administrative Segregation Order is
          temporary suspension of visiting privileges often the appropriate sanction)               required for a detainee awaiting removal, release, or transfer within 24 hours.
408       Conducting a business
409       Possession of money or currency, unless specifically authorized                           Reviewed        .----7
410       Failure to follow safety or sanitation regulations
411       Unauthorized use of equipment or machinery                                                      (.--cc/ /~
                                                                                                                   ~ -.- ·                                 Warden    /0--77-/3.
                                                                                                                                                                          · ' - Date
412       Using equipment of machinery contrary to posted safety standards                             /.,,,.-·'
413       Being unsanitary or untidy, failing to keep self and living area in accordance with
          posted standards                                                                          ,//
"'498     interfering with a staff member in the performance of duties (offense must be of
           low moderate severity). This charge is to be used only when no other charge in this
           category is applicable.
*499       Conduct that disrupts or interferes with the security or orderly operation of the
           facility (offense must be of low moderate severity). This charge is to be used only
           when no other category is applicable.


SANCTIONS
A          Make monetary restitution
B.         Loss of privileges i.e. commissary
C.         Change housing
D.         Remove from program and'or group activity
E.         U>SS ofjob
F.         Impound and store detainee's personal property
G.         Confiscate contraband
H.         Restrict to housing unit
I.         Reprimand
J.         Warning


APPEAL PROCEDURE
A detainee who has been found guilty of a rules violation of1his facility shall have the right to
appeal his or her case to the Warden. Detainees are advised of their right to appeal decisions of
the disciplinary hearing officer at the time they are provided the decision.

 If a detainee wishes to appeal his/her case, he/she must so indicate by signing the Appeal Fonn
 (on the back of a grievance form) in the appropriate space and submit written reason (s) for
 his/her appeal.

 The sanctions imposed by the hearing officer will remain in effect pending the outcome of the
 appeal.


                                                                                                                   PL000055                                                                          25
